Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 1 of 114 PageID #: 13213
                                                                                   1



      1                  IN THE UNITED STATES DISTRICT COURT

      2                   FOR THE EASTERN DISTRICT OF TEXAS

      3                             MARSHALL DIVISION

      4   SOLAS OLED LTD.                     )(

      5                                       )(    CIVIL ACTION NO.

      6                                       )(    2:19-CV-152-JRG

      7   VS.                                 )(    MARSHALL, TEXAS

      8                                       )(

      9   SAMSUNG DISPLAY CO.,                )(    SEPTEMBER 9, 2020

     10   LTD., ET AL.                        )(    10:27 A.M.

     11                              PRETRIAL HEARING

     12              BEFORE THE HONORABLE JUDGE RODNEY GILSTRAP

     13                   UNITED STATES CHIEF DISTRICT JUDGE

     14

     15   FOR THE PLAINTIFF: (See Attorney Attendance Sheet docketed
                              in minutes of this hearing.)
     16

     17   FOR THE DEFENDANTS:(See Attorney Attendance Sheet docketed
                              in minutes of this hearing.)
     18

     19

     20   COURT REPORTER:        Shelly Holmes, CSR, TCRR
                                 Official Reporter
     21                          United States District Court
                                 Eastern District of Texas
     22                          Marshall Division
                                 100 E. Houston Street
     23                          Marshall, Texas 75670
                                 (903) 923-7464
     24

     25   (Proceedings recorded by mechanical stenography, transcript
          produced on a CAT system.)
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 2 of 114 PageID #: 13214
                                                                                       2



            1                                I N D E X

            2

            3   September 9, 2020

            4                                                               Page

            5       Appearances                                             1

            6       Pretrial Hearing                                        3

09:33:37    7       Court Reporter's Certificate                            114

09:33:37    8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 3 of 114 PageID #: 13215
                                                                                       3



10:27:17    1           COURT SECURITY OFFICER:        All rise.

10:27:18    2           THE COURT:     Be seated, please.

10:27:24    3           All right.     Counsel, we'll continue the pre-trial

10:28:03    4   hearing in the Solas/Samsung case which we recessed after a

10:28:08    5   full day yesterday.

10:28:09    6           During the day yesterday, disputes arose between

10:28:14    7   the parties with regard to matters that were characterized

10:28:18    8   as requiring claim construction of the Court under 02 Micro

10:28:25    9   and similar precedent.

10:28:26   10           In an abundance of caution and to make ensure that

10:28:32   11   the Court fully discharges its obligation under the

10:28:35   12   guidance of the Federal Circuit, vis-a-vis 02 Micro, the

10:28:38   13   Court ordered targeted briefing by the parties overnight,

10:28:44   14   which I have received and reviewed.         And I'm prepared to

10:28:48   15   hear very targeted argument on the matters raised in the

10:28:55   16   briefing and as a part of yesterday's pre-trial,

10:28:58   17   particularly "said active elements" and "covers."

10:29:02   18           In light of all that we have before us and the

10:29:12   19   limited time in which we have to accomplish it, I'm going

10:29:15   20   to give each side 10 minutes to argue this as set forth in

10:29:19   21   the overnight briefing, and then I'll attempt to give you

10:29:21   22   some guidance.

10:29:21   23           Let me hear from Solas first on these two issues.

10:29:27   24           MR. MIRZAIE:      Thank you, Your Honor.

10:29:27   25           I have another slide deck, Your Honor.            May I
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 4 of 114 PageID #: 13216
                                                                                       4



10:29:45    1   approach?

10:29:46    2           THE COURT:     You may approach.

10:30:03    3           All right.     Counsel, let's proceed.

10:30:07    4           MR. MIRZAIE:      Thank you.

10:30:08    5           So I'll begin with the first term, Your Honor, and

10:30:11    6   that's "said active elements."       As you see here in Slide 2,

10:30:16    7   there's an agreed on construction for the term "active

10:30:19    8   elements."    We discussed that yesterday.        And it's circuit

10:30:22    9   elements that have gain or that direct current flow, e.g.,

10:30:26   10   for example, transistors.

10:30:29   11           I wanted to give you an overview of the claim, as

10:30:33   12   we did yesterday, to show where that antecedent basis is,

10:30:37   13   Your Honor.    The antecedent basis is right there in the

10:30:43   14   first element and -- which says active elements, plural,

10:30:46   15   formed over said substrate.       And there's four instances in

10:30:52   16   which there's referral back to that act -- the active

10:30:56   17   elements using the said active elements term.

10:30:59   18           Now, the parties are not disputing that Samsung's

10:31:03   19   products have seven transistors.        All of them do.      But the

10:31:08   20   parties are disputing whether the legal -- legal scope of

10:31:11   21   the claim requires that active elements or said active

10:31:15   22   elements requires a showing that the relevant claim

10:31:19   23   requirements for all seven transistors must be met in

10:31:24   24   Samsung's products.     That's what the parties are disputing.

10:31:26   25           THE COURT:     I understand.      Samsung says, yes, and
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 5 of 114 PageID #: 13217
                                                                                       5



10:31:28    1   you say, no.

10:31:29    2           MR. MIRZAIE:      Correct.    Samsung says, yes, despite

10:31:32    3   the fact that it's a comprising claim, the claim requires a

10:31:35    4   showing that the relevant claim requirements for active

10:31:38    5   elements is true -- is met for all seven transistors in

10:31:42    6   Samsung's products.     And a showing as to two is not enough

10:31:46    7   if there are five additional ones where you can't meet the

10:31:49    8   relevant claim limitations.

10:31:50    9           We take the -- the opposite position, as you know.

10:31:53   10           So starting with what the parties do agree on,

10:32:01   11   Your Honor.     The parties agree that the antecedent basis

10:32:05   12   term of "active elements" is two or more active elements.

10:32:10   13   So here on this slide, you see that -- as my colleague

10:32:14   14   stated yesterday, Dr. Fontecchio, their expert, agreed

10:32:17   15   that, quote, active elements, end quote, is met by two or

10:32:20   16   more active elements.

10:32:22   17           And he further agreed that Mr. Credelle points to

10:32:32   18   two active elements of the seven, T1 and T3.

10:32:36   19           So inserting that into the claim, what you see

10:32:39   20   here on Slide 10, Your Honor, is two or more active

10:32:42   21   elements.     The parties agree to that.

10:32:44   22           The next instance of the term is said two or more

10:32:47   23   active elements.

10:32:48   24           And the third, which is the -- the element in

10:32:53   25   which this dispute was brought before the Court, it's said
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 6 of 114 PageID #: 13218
                                                                                       6



10:32:56    1   two or more active elements.

10:32:59    2             The -- the exact position was clarified yesterday,

10:33:04    3   as you suggested.    Samsung's counsel said that if there are

10:33:10    4   five in the products, all five must be met.           You can't have

10:33:14    5   two active elements that meet the claim requirements and --

10:33:17    6   and three that don't.

10:33:19    7             Now, this is how Samsung is reading it, according

10:33:23    8   to their -- their agreement to what the dispute is.             This

10:33:28    9   is the claim with the -- with the relevant limitations.

10:33:31   10   It's a display apparatus comprising two or more active

10:33:36   11   elements in the first -- in the first limitation.

10:33:41   12             Getting to the third limitation, the way that they

10:33:43   13   read it, just using what they represented in the briefs and

10:33:46   14   to the Court yesterday, two or more active elements is not

10:33:49   15   enough.   It has to be that there are no additional active

10:33:55   16   elements that don't meet those claim requirements.            They

10:33:58   17   made that clear in their representation to the Court

10:34:01   18   yesterday and in their briefs again last night.

10:34:03   19             Another way to view what Samsung is proposing here

10:34:07   20   is in -- black letter law on exactly how they're reading

10:34:12   21   this claim that two is not enough for that second instance

10:34:18   22   of said two or more active elements is that there are no

10:34:22   23   additional active elements.       That's the very definition of

10:34:27   24   applying a consisting of or a comprising only of, instead

10:34:32   25   of comprising.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 7 of 114 PageID #: 13219
                                                                                       7



10:34:33    1            That is exactly the universal definition of those

10:34:40    2   transitional phrases under patent law.

10:34:42    3            Another way to view it is that if it's not about

10:34:48    4   said active -- active elements, the first instance of

10:34:51    5   active elements can only be met so long as there are no

10:34:55    6   additional active elements that don't meet the claim

10:35:01    7   limitations.

10:35:02    8            THE COURT:     All right.    You've used about half of

10:35:04    9   the time, counsel.     Let's go on to cover, unless you have

10:35:11   10   something that you need to add.

10:35:12   11            MR. MIRZAIE:     Yes, I just wanted to add that not

10:35:15   12   only, as we talked about yesterday, is that a violation --

10:35:20   13   Samsung's proposal for active elements and said active

10:35:23   14   elements a violation of the universal term of patent law

10:35:26   15   convention by -- by violating comprising of, it's also,

10:35:31   16   Your Honor, a violation of this Court's constructions --

10:35:33   17   this Court's instructions to the jury, rather.

10:35:36   18            On Slide 26, we show an example of this Court's

10:35:39   19   consistently-applied instructions to the jury, and we

10:35:41   20   provide an example.     And it would violate that instruction.

10:35:44   21   So one way or another, we believe that Samsung's position

10:35:48   22   must be rejected; otherwise, it will violate one or more

10:35:52   23   rules.

10:35:52   24            And their attempt to distinguish the Gillette case

10:35:56   25   fails.   The Gillette case is directly on point.           In that
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 8 of 114 PageID #: 13220
                                                                                       8



10:36:00    1   case, there were a group of three blades --

10:36:04    2              THE COURT:     I'm familiar with the Gillette case.

10:36:07    3              MR. MIRZAIE:     Thank you.   I'll move on to the

10:36:08    4   second term, Your Honor.

10:36:09    5              There -- the last point I'll make, actually, is

10:36:16    6   that their reasons for violating the universal patent

10:36:20    7   convention don't hold up.       There's no caselaw supporting

10:36:23    8   that the purpose of the invention -- A, it's not the

10:36:26    9   purpose of the invention; but, B, even if it were, it does

10:36:30   10   not overcome the universal convention here.           Neither does

10:36:33   11   all embodiments showing it.

10:36:34   12              Okay.   So cover.    Here's the dispute as to cover,

10:36:38   13   Your Honor.    It was captured yesterday by Your Honor.           They

10:36:41   14   say it means entirety of the item must be covered, 100

10:36:45   15   percent.

10:36:45   16              And we say it doesn't have to be 100 percent so

10:36:48   17   long as it is formed as to cover, as the claims state.

10:36:56   18   Formed as to cover, it just has -- it has to lie on the

10:36:59   19   surface of, consistent with the plain meaning.           It does not

10:37:04   20   have to be 100 percent.

10:37:05   21              Now, what the parties agree on -- I think it's

10:37:09   22   important to --

10:37:09   23              THE COURT:     You're telling me that both sides

10:37:11   24   agree that cover should be construed for the same use in

10:37:14   25   all instances?
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 9 of 114 PageID #: 13221
                                                                                       9



10:37:15    1           MR. MIRZAIE:      That's -- that's also what I'm

10:37:17    2   telling you, Your Honor.       And it makes sense.      There's --

10:37:20    3   there's four instances of cover in this claim.           The Federal

10:37:24    4   Circuit law is quite clear that there's a strong

10:37:28    5   presumption that the term should be applied with the same

10:37:30    6   exact meaning each time it shows up.

10:37:34    7           This is a really important point, Your Honor.

10:37:38    8           THE COURT:     So cover means the same thing when

10:37:40    9   used for first electrode, insulation film, second

10:37:45   10   electrode, and OE layer?

10:37:47   11           MR. MIRZAIE:      Correct.

10:37:48   12           THE COURT:     Okay.

10:37:48   13           MR. MIRZAIE:      And the reason this is an important

10:37:51   14   point, Your Honor, is that Samsung's position -- it's

10:37:56   15   actually threefold for -- for why we can't be right about

10:37:59   16   what cover means, why it requires a hundred percent

10:38:03   17   coverage.

10:38:03   18           Their first one is that the object of the

10:38:06   19   invention is to -- is to prevent light -- prevent a hundred

10:38:12   20   percent of the light from coming into the transistor, and

10:38:14   21   that the term "cover," therefore, must be interpreted in

10:38:18   22   light of this patent and the, quote, unquote, object of the

10:38:22   23   patent in order to prevent a hundred percent of light.

10:38:25   24           The problem with that, Your Honor -- as you just

10:38:29   25   noted, the other three instances in which the term "cover"
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 10 of 114 PageID #: 13222
                                                                                        10



10:38:32    1   is used are inconsistent with that -- that argument.

10:38:38    2   They -- they -- that premise is false in light of -- of

10:38:41    3   that issue.

10:38:44    4            THE COURT:     Let me ask you this, counsel.

10:38:46    5            MR. MIRZAIE:     Yes.

10:38:46    6            THE COURT:     Your briefing from overnight indicated

10:38:49    7   that you believed cover should be construed to be lie on

10:38:52    8   the surface of.    Are you now telling me that it should be

10:38:58    9   construed to be formed on as an alternative or a -- a

10:39:03   10   different construction than lie on the surface of?

10:39:06   11            MR. MIRZAIE:     We believe that the two are

10:39:08   12   interchangeable, Your Honor, because the -- the plain

10:39:10   13   meaning of cover and giving context with the contextual

10:39:15   14   claim language formed on so as to cover, the plain meaning

10:39:17   15   of that is to lie on the surface of.         We showed that

10:39:21   16   through the intrinsic record, which repeatedly references

10:39:24   17   the problem solved in the background of the invention to be

10:39:27   18   creating extra surface area, Your Honor.          And extra surface

10:39:32   19   area for light emission is created just -- just to form it

10:39:35   20   on the layer above.

10:39:36   21            The dictionary definitions we provided also show

10:39:38   22   that it has to lie on the surface of.

10:39:39   23            None of those things show a hundred percent

10:39:42   24   coverage.

10:39:44   25            And so the second argument that Samsung makes,
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 11 of 114 PageID #: 13223
                                                                                        11



10:39:51    1   Your Honor, is that the plain meaning in light of the

10:39:54    2   patent is that cover must require 100 percent coverage.

10:40:00    3   But that fails for the same reasons, Your Honor.

10:40:03    4            The plain meaning can't be limited that way for

10:40:06    5   the same reasons.     Every instance of cover in the claims

10:40:12    6   can't be read that way.      Why do we know that?        Because

10:40:14    7   every instance -- some of the instances would contradict

10:40:18    8   that very premise, Your Honor.

10:40:21    9            In the patent at Column 6, Lines 39 through 44; 8,

10:40:30   10   57 through 30 -- 62; and 15, 16 through 22, it actually

10:40:34   11   says, Your Honor, that the one or more of the electrode

10:40:39   12   layers is transparent.      Therefore, all instances of cover

10:40:44   13   cannot be read to prevent light from entering the -- that

10:40:50   14   layer.

10:40:50   15            The claims also make another thing clear, Your

10:40:55   16   Honor.   The claims here -- as you can see, none of the

10:40:58   17   other claim limitations here on Slide 38 say anything about

10:41:04   18   preventing light.     And even on the element in which this

10:41:09   19   dispute was brought to Your Honor, which is that second

10:41:12   20   element, it's clear that cover is not the -- the claim term

10:41:18   21   that requires preventing light.

10:41:25   22            It's a separate requirement that merely requires

10:41:27   23   that the material in which the first electrode is made of

10:41:30   24   shields visible light.      They don't dispute that that's met

10:41:34   25   in the product.     So the material has to be light shielding,
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 12 of 114 PageID #: 13224
                                                                                        12



10:41:38    1   but there's no suggestion that cover has to be the term to

10:41:40    2   prevent a hundred percent of the light.

10:41:42    3            And, furthermore, Your Honor, their expert

10:41:46    4   admitted through cross-examination that the cover element

10:41:50    5   itself does not require shielding light.

10:41:53    6            Their final argument, which is that all

10:41:57    7   embodiments of the invention support their construction is

10:42:03    8   also wrong.     That's not the law.     We agree that the plain

10:42:08    9   meaning applies.     All embodiments, the Federal Circuit

10:42:12   10   tells us, cannot change the plain meaning.           The only thing

10:42:16   11   that can is a disclaimer or lexicography, and there is not

10:42:21   12   a disclaimer or lexicography here, Your Honor.

10:42:24   13            So we have a situation where the plain meaning,

10:42:27   14   the intrinsic record, and the extrinsic record all point in

10:42:33   15   the same direction, which is that Samsung's overly narrow

10:42:38   16   requirement that the -- the term "cover" be interpreted

10:42:42   17   to -- to entirely cover -- or 100 percent cover, it must be

10:42:48   18   rejected.     It's narrower than the plain meaning.         It's

10:42:51   19   inconsistent with the intrinsic record, which only refers

10:42:54   20   to being formed over the surface of, Your Honor.

10:42:58   21            THE COURT:     Now, previously to distinguish prior

10:43:01   22   art, didn't Solas or its predecessor use "placed above" to

10:43:09   23   address this concept?

10:43:10   24            MR. MIRZAIE:     So in the file history, and I'm

10:43:13   25   showing that on Slide 42 here, they -- what they used
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 13 of 114 PageID #: 13225
                                                                                        13



10:43:19    1   here -- this is the file history, and we have this as

10:43:23    2   Exhibit 1 to the brief last night, Your Honor.            This is the

10:43:25    3   only place in which cover is mentioned, the term at issue,

10:43:30    4   to distinguish art.

10:43:32    5            It's telling, Your Honor, because the explanation

10:43:35    6   from the patentee on that term "cover" completely supports

10:43:40    7   Solas's position here, which is that cover means formed

10:43:46    8   above or lie on the surface of, consistent with its plain

10:43:50    9   meaning, because doing so frees up the light emission layer

10:43:56   10   from being on the same level as the transistors so that

10:44:03   11   more surface area can be used to emit light.

10:44:06   12            It explains, consistent with our plain -- plain

10:44:10   13   meaning, that it merely has to be formed above so that it's

10:44:13   14   not at the same level of the transistors because the

10:44:17   15   transistors take up the surface area in the prior art.

10:44:21   16            And so this prosecution history, the only places

10:44:25   17   where cover is mentioned perfectly aligned with our

10:44:29   18   construction and contradicts Samsung's narrow one.             Cover

10:44:34   19   does not require a hundred percent merely covering, and it

10:44:39   20   merely requires forming it above so that it's above the

10:44:44   21   transistors, and the transistors don't interfere with the

10:44:48   22   surface area of emitting light, Your Honor.

10:44:51   23            THE COURT:     All right.     Let me hear a response

10:44:55   24   from Samsung.

10:45:04   25            Mr. Lerner, I'm going to ask you to confine your
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 14 of 114 PageID #: 13226
                                                                                        14



10:45:07    1   arguments to the same approximate 10-minute time frame.

10:45:11    2            MR. LERNER:     Okay, Your Honor.      Thank you.

10:45:14    3            Thank you, Your Honor.        Jeff Lerner for

10:45:31    4   Defendants.

10:45:32    5            The meaning of said is agreed.         It means "the."

10:45:36    6   The meaning of active elements, that's where we may differ

10:45:40    7   from the Plaintiffs.      We -- the term has a construed

10:45:44    8   meaning, and that's agreed to.        But active elements is an

10:45:47    9   unbounded number.     It is not two or more.

10:45:49   10            And the confusion is it would permit a display

10:45:53   11   that has two active elements, but if a display has more

10:45:57   12   active elements, if it has three, then all of those --

10:46:01   13   everything -- every element of the display that is a

10:46:03   14   circuit element that has gain or that directs current flow

10:46:06   15   is an active element.      And it's that set of active elements

10:46:10   16   that has to be covered by the first electrode.            That's the

10:46:13   17   clear import of the claim language.         It's the clear import

10:46:17   18   of the specification.

10:46:17   19            The whole point of the claimed invention is

10:46:21   20   uncovered transistors will malfunction because light will

10:46:28   21   hit them.     That's what distinguished the prior art.          And it

10:46:31   22   would make no sense to have a -- a structure in which some

10:46:34   23   of the transistors were uncovered.

10:46:36   24            The --

10:46:37   25            THE COURT:     Why do all the active elements in the
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 15 of 114 PageID #: 13227
                                                                                        15



10:46:40    1   accused device have to be mapped to the claim?            Tell me

10:46:45    2   why.

10:46:45    3              MR. LERNER:    Because the claim uses the term

10:46:47    4   active elements of unbounded number.         It's a display

10:46:50    5   apparatus comprising.      We're talking about a display

10:46:53    6   apparatus.     We're not talking about things outside the

10:46:57    7   display.     And in the display, what meets the definition of

10:47:00    8   an active element is in that set of active elements.             And

10:47:03    9   it's that set of active elements that, therefore, has to be

10:47:07   10   covered by the first electrode.

10:47:08   11              THE COURT:    But, I mean, if this is a comprising

10:47:11   12   claim, it can clearly contain other items.           And what's to

10:47:15   13   say there are not active elements within those other items

10:47:18   14   that don't have to be treated in the way as the active

10:47:23   15   elements do that are the basis of the claim, if that makes

10:47:28   16   sense?

10:47:32   17              MR. LERNER:    We're not talking about active

10:47:35   18   elements outside of the display area.          So the active

10:47:37   19   elements are what the patent is talking about.            And what

10:47:39   20   the patent says is that you have to cover them to prevent

10:47:41   21   the malfunction.

10:47:44   22              THE COURT:    Well, the display device is an

10:47:46   23   embodiment.     It's a product.    I'm talking about the

10:47:51   24   language of the claim itself, which in this case applies to

10:47:55   25   this particular embodiment but is certainly not limited to
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 16 of 114 PageID #: 13228
                                                                                        16



10:47:59    1   this particular embodiment.       I mean --

10:48:01    2            MR. LERNER:     You're correct, Your Honor.         But

10:48:04    3   active elements is a recited claim element, and that's why

10:48:08    4   yesterday I went over the Federal Circuit caselaw saying

10:48:11    5   comprising does not permit abrogation or negation of claim

10:48:14    6   elements.   If we're talking about a passive element, that's

10:48:17    7   a different story.

10:48:18    8            But this claim is saying active elements.            And as

10:48:20    9   we pointed out in our briefing last night, if you look at

10:48:22   10   the patent and the figures, they have numerous examples

10:48:25   11   with more than two transistors.        And they're all covered

10:48:28   12   because any malfunction will cause the display to

10:48:32   13   malfunction, and any accused products -- if the active

10:48:36   14   elements malfunction, the display wouldn't work right.

10:48:40   15   That's why all have to be covered. And the claim language

10:48:42   16   is consistent with that purpose.

10:48:43   17            There's no intrinsic evidence for the Plaintiff's

10:48:46   18   position, and it would be inconsistent with the purpose of

10:48:50   19   the claimed invention.      As we pointed out in the summary of

10:48:53   20   the invention, when it talks about the purpose of coverage

10:48:58   21   to block light, it talks about the active elements.             It

10:49:02   22   doesn't say some of the active elements or at least two.

10:49:04   23   And if you --

10:49:05   24            THE COURT:     Let me stop you because I'm not sure

10:49:07   25   that we're clearly communicating.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 17 of 114 PageID #: 13229
                                                                                        17



10:49:09    1              My -- my question is this.       Within the

10:49:13    2   open-endedness of a comprising claim, can't there be active

10:49:19    3   elements outside of the claim?        In other words, the recited

10:49:27    4   active elements are one thing, but can't there be unrecited

10:49:31    5   active elements within the openness of a comprising claim

10:49:36    6   that don't have to be treated the same way?

10:49:38    7              MR. LERNER:    Well, Your Honor, there's no

10:49:39    8   numerical limit on active elements.         And that's why if

10:49:43    9   something --

10:49:43   10              THE COURT:    Exactly.

10:49:44   11              MR. LERNER:    -- is an active element, then it

10:49:46   12   falls within this claim limitation, active elements.             That

10:49:49   13   I think is how we read the claim.         That's consistent with

10:49:51   14   the purpose of the invention and we believe the plain

10:49:54   15   meaning.

10:49:55   16              And there's also Federal Circuit caselaw that even

10:49:58   17   if you could treat something as unrecited, you can't have

10:50:01   18   something that's inconsistent with the image --

10:50:03   19              THE COURT:    Well, I agree with you that they're

10:50:05   20   not active element 1, active element 2, active element 3 in

10:50:09   21   the claim language.      But there's active element regarding

10:50:12   22   the first electrode.      There's active element regarding the

10:50:16   23   insulation film, the second electrode, and the OE layer.

10:50:19   24   And those appear to be the recited active elements.

10:50:26   25              Beyond those four, could there not be other active
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 18 of 114 PageID #: 13230
                                                                                        18



10:50:29    1   elements within the open-ended application of a comprising

10:50:32    2   claim?

10:50:32    3            MR. LERNER:     Your Honor, those are all referring

10:50:35    4   back to the same active elements.         It's just saying you

10:50:38    5   have a substrate with active elements.          The first layer

10:50:41    6   over that is this insulation film.         Over that is the first

10:50:45    7   electrode.   It's referring back each time to the same

10:50:48    8   active elements.

10:50:48    9            And, in fact, you would have to cover them with

10:50:50   10   the insulation film, or they were would short.            I think

10:50:55   11   that's supports our position that -- that active elements

10:50:57   12   is referring to all of them, not just some subset.             And

10:51:01   13   there'd be no basis in the claim to determine which ones

10:51:04   14   matter and which don't.

10:51:05   15            If you have a -- a multi-pixel display, as most

10:51:10   16   displays are, it wouldn't make sense to say you could have

10:51:13   17   two transistors in any one pixel that are covered when the

10:51:17   18   other ones are not.     And that would be the reading of

10:51:22   19   comprising, since this claim is to a display apparatus.

10:51:25   20            That's -- that's -- we believe the claim language

10:51:29   21   is consistent with the very clear disclosure that the

10:51:32   22   active elements must be covered.        And the figures, like

10:51:36   23   Figure 21, Figure 13, Figure 14, where they show multiple

10:51:40   24   active elements -- more than two active elements, they're

10:51:44   25   all covered because they need to prevent the malfunction.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 19 of 114 PageID #: 13231
                                                                                        19



10:51:47    1              And it's -- the recited element of the claim,

10:51:51    2   active elements, anything that's a circuit element in the

10:51:54    3   display that has gain or that directs current is an active

10:51:58    4   element.     And it's that set that we believe is picked up by

10:52:02    5   a set.     That's -- that's how we reach our conclusion, Your

10:52:04    6   Honor.

10:52:04    7              THE COURT:    All right.    Why don't we transition to

10:52:06    8   your position on cover?

10:52:07    9              MR. LERNER:    So for cover, again, the intrinsic

10:52:11   10   evidence we laid out in our submission last night, we --

10:52:13   11   we believe strongly supports our position.           Formed so as to

10:52:18   12   cover is terminology used repeatedly in the patent, in the

10:52:22   13   specification, and in the claims.         And in every instance

10:52:24   14   it's used, it's to cover the entirety of the object.

10:52:28   15              When something is else is intended, there's

10:52:31   16   different language that's used that specifies what portion

10:52:35   17   is not covered.

10:52:35   18              And so when the claims say formed so as to cover,

10:52:38   19   they're talking about covering the object.

10:52:45   20              To clarify a couple of points, we're not arguing

10:52:49   21   that cover -- the term means blocked light.           We're -- the

10:52:55   22   term "first electrode" is formed so as to cover.            The claim

10:52:55   23   proceeds to say:     And it's made from a material that

10:52:55   24   shields light.

10:52:59   25              So to block light, you have to have two
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 20 of 114 PageID #: 13232
                                                                                        20



10:53:02    1   conditions.   First you have to cover something.           And that

10:53:04    2   coverage has to be with a material that blocks light.

10:53:07    3            But we're not saying the term "cover" means

10:53:12    4   blocked light.    When the electroluminescent material covers

10:53:12    5   the active elements, that's talking about the broadness,

10:53:17    6   because the point of the invention is you want to expand or

10:53:21    7   enlarge your light-emitting area.

10:53:24    8            And so the -- the other point is the Plaintiff's

10:53:28    9   argument would render the claim language superfluous.

10:53:34   10   They're saying now that cover means to be -- to lie over,

10:53:41   11   to be placed over.     And we saw in the spec -- in the

10:53:45   12   prosecution history, Your Honor, mentioned, it says:

10:53:48   13   Placed over the active elements so as to cover.

10:53:51   14            If placed above was all that cover meant, that

10:53:54   15   would be entirely superfluous.        Likewise in the claims, an

10:53:59   16   insulation film formed over said substrate so as to cover.

10:54:03   17   It's already telling you it's formed over, it lies above.

10:54:07   18   So as to cover has to do extra work.         And what it's telling

10:54:11   19   you is it is covering the other element.

10:54:13   20            At least one first electrode formed on said

10:54:16   21   insulation film so as to cover said active elements.             It's

10:54:20   22   all they're telling you.      If placed above, it lies over.

10:54:20   23   The additional work "so as to cover" does is it tells you

10:54:24   24   that object is covered.

10:54:25   25            And the -- really what the Plaintiffs are doing is
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 21 of 114 PageID #: 13233
                                                                                         21



10:54:28    1   taking the improper Texas Digital approach looking at a

10:54:33    2   general purpose online dictionary from now, not looking at

10:54:36    3   the intrinsic evidence, which is agreed.          It's talking

10:54:38    4   about preventing light from hitting the active elements,

10:54:42    5   and that requires covering the active element as such.

10:54:45    6   That's what's shown in the specification repeatedly.

10:54:49    7   There's no counter example to that.         That's what it means

10:54:53    8   to form on so as to cover.

10:54:54    9            And the position they advance would also make

10:54:56   10   no -- it would leave unanswerable how much coverage.               How

10:55:01   11   much is enough?    They're saying cover means partially

10:55:06   12   cover.   To what extent?     The patent doesn't say because

10:55:09   13   when it's talking about cover, it's talking about the

10:55:11   14   entirety of the object.

10:55:12   15            So they don't cite any intrinsic evidence that

10:55:15   16   supports them.    I don't think it's necessary to get into

10:55:18   17   how the term "cover" and its different uses was used in

10:55:21   18   different patents, which is one of their arguments.

10:55:24   19            And if you look in the dictionary, cover is a

10:55:26   20   transitive verb, has a number of different uses.            One, if

10:55:29   21   you want to use a dictionary definition, is envelop, and

10:55:32   22   that's what the claims are talking about here.            If you

10:55:36   23   cover the hatch of a submarine before it dives, you're not

10:55:39   24   going to let water in by having it half open.            In this

10:55:46   25   case, too, for optics, when you cover to prevent light from
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 22 of 114 PageID #: 13234
                                                                                        22



10:55:47    1   hitting it, that means you're covering the entirety.

10:55:47    2            And we think a very good example in the

10:55:51    3   specification is when it talks about covering a cathode

10:55:54    4   with an insulation film to prevent oxidation.            If not all

10:55:58    5   of it was covered, that oxidation wouldn't be prevented.

10:56:03    6   And it's a very clear instance where the specification is

10:56:05    7   using cover to support -- to indicate that the entire

10:56:08    8   object is being covered.

10:56:09    9            So we don't believe there's any support in the

10:56:15   10   specification.    It would be contrary to the invention to

10:56:18   11   have mere partial coverage.       And the -- the proposal that

10:56:23   12   Plaintiffs have made now would also render superfluous

10:56:27   13   other claim language because formed over so as to -- formed

10:56:30   14   over already says it lies over and above.           So as to cover

10:56:35   15   has to do different work.

10:56:37   16            Now, Renishaw, the Federal Circuit made clear, the

10:56:40   17   claim that stays true to the language -- the construction

10:56:43   18   that stays true to the language and the purpose of the

10:56:45   19   invention is the right one.

10:56:46   20            I think there's no doubt what the purpose of the

10:56:49   21   invention was here.     It was to prevent light from hitting

10:56:52   22   these active elements.      It would make no sense to say a

10:56:55   23   mere part, an undefined part, 1 percent, 2 percent, 20

10:57:00   24   percent, would be enough.       And there's nothing in the

10:57:01   25   patent that would answer how much is enough.           The claim
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 23 of 114 PageID #: 13235
                                                                                        23



10:57:05    1   would be wholly indefinite under such an approach.

10:57:10    2              So for that reason, we believe the meaning of

10:57:15    3   cover in this patent is that the entire object is covered.

10:57:16    4              THE COURT:   All right.     Thank you, Mr. Lerner.

10:57:17    5              Well, having reviewed your briefing and having

10:57:24    6   heard your argument and being cognizant of the fact that

10:57:34    7   the progression of this case to trial is largely affected

10:57:44    8   by the guidance that I'm going to give you here, I don't

10:57:48    9   think that the Court has the luxury of taking this under

10:57:54   10   advisement for a lengthy period of time or really any

10:57:58   11   length -- any additional length of time.

10:58:00   12              As I said yesterday, the unexpected advent of a

10:58:13   13   claim construction issue requires effectively the Court to

10:58:16   14   throw an emergency brake on the train of both the pre-trial

10:58:23   15   disputes and the upcoming jury selection and trial.

10:58:26   16              So having thrown that emergency brake yesterday,

10:58:33   17   required the briefing, heard the argument, it's incumbent

10:58:34   18   on the Court to get the train moving again as quickly as

10:58:38   19   possible.

10:58:38   20              So with that in mind, I'm advising the parties as

10:58:43   21   follows:    Said active elements is not, in my view, a claim

10:58:49   22   construction issue.     I reaffirm the

10:58:55   23   agreed-upon-by-the-parties and adopted-by-the-Court

10:58:59   24   construction of active elements.

10:59:00   25              Within the open-endedness of this comprising
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 24 of 114 PageID #: 13236
                                                                                        24



10:59:03    1   claim, the Court holds that the Plaintiff in this case is

10:59:09    2   allowed to map the claim to a subset of the active elements

10:59:14    3   in the accused devices as long as it's two or more.

10:59:19    4             And I reject the position of Samsung that said

10:59:25    5   active elements requires mapping the claim to all active

10:59:33    6   elements, no matter how many there might be.

10:59:36    7             With regard to the word "cover," I do concede that

10:59:44    8   this needs specific construction from the Court for the

10:59:52    9   parties to go forward.      And while there is support for both

10:59:55   10   of the positions taken by the parties, the Court's

10:59:58   11   persuaded that the preponderance of the authority and

11:00:10   12   evidence leads the Court to construe "cover" to mean "lie

11:00:18   13   over the surface of."

11:00:23   14             And I reject Samsung's position that cover must

11:00:28   15   include "covering the entirety of an active element."

11:00:40   16             Now, with that being completed, we'll return to

11:00:46   17   the remaining dispositive motions that have yet to be dealt

11:00:52   18   with by the Court as a part of the pre-trial hearing in

11:00:54   19   this case.

11:00:54   20             And next I'll take up Plaintiff's motion to strike

11:01:10   21   portions of the expert report of Christopher Martinez.

11:01:15   22             Let me hear from the Plaintiff on this.

11:01:19   23             MR. HOFFMAN:    May I have the document camera,

11:01:36   24   please?

11:01:36   25             Your Honor, Adam Hoffman for Solas.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 25 of 114 PageID #: 13237
                                                                                        25



11:01:37    1            I think this has been extensively briefed, so I

11:01:41    2   just wanted to hit a couple of -- of important points,

11:01:45    3   particularly admissions in the briefing by Samsung.

11:01:47    4            In terms of the comparability of the licenses, and

11:01:53    5   I'm not going to talk about the named licenses so that we

11:01:59    6   don't have to seal the Court, but in terms of the

11:02:02    7   comparability of the licenses upon which Mr. Martinez

11:02:06    8   relies, there just is no economic comparability analysis in

11:02:09    9   his opinion.

11:02:10   10            Most of the time, we would agree that disputes

11:02:14   11   between experts should be handled by cross-examination, but

11:02:18   12   there is a low bar to cross.       There has to be actual

11:02:20   13   analysis, especially when we're talking about settlements

11:02:24   14   because there's an inherent issue with settlements that

11:02:28   15   there are reasons why they're not -- or reasons why they

11:02:31   16   may not be comparable to the hypothetical negotiation,

11:02:33   17   which I would say is not a settlement situation.            So it has

11:02:37   18   to be addressed.

11:02:38   19            The only place where Mr. Martinez addresses it at

11:02:49   20   all is he states, as is admitted by Samsung in its briefing

11:02:51   21   at DI, 205 at 2, its sur-reply, the only place he addresses

11:02:52   22   it is to say, the cost of litigation may be an input.

11:02:56   23   That's just an identification of the problem we're talking

11:02:59   24   about.   That's not an analysis of how he's dealing with it.

11:03:04   25   He's has to either explain, well, if it may be an input,
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 26 of 114 PageID #: 13238
                                                                                        26



11:03:09    1   why is it comparable?      Are you saying that's not relevant

11:03:13    2   here?   Are you saying that I'm adjusting my opinion?            Just

11:03:15    3   saying that he recognizes the settlement is not an

11:03:18    4   analysis.

11:03:18    5            And that's true throughout his comparability --

11:03:20    6   economic comparability opinion.

11:03:23    7            In its briefing at -- at Docket 164 at 5, its

11:03:31    8   opposition, Samsung states that Mr. Martinez addresses

11:03:36    9   economic comparability by concluding that quote, the

11:03:40   10   licenses were objective market indicators, and, quote,

11:03:40   11   presumably in good faith.       Those are just presumptions.            To

11:03:46   12   just say, I'm presuming that this agreement is made in good

11:03:49   13   faith, and I'm presuming that it's a market indicator, and,

11:03:53   14   therefore, it's comparable is not an economic analysis.

11:03:56   15   It's just a presumption.

11:03:57   16            And, importantly, they're citing there to his

11:04:00   17   deposition, so it's not even a presumption that he actually

11:04:03   18   provided in his Rule 26 report.

11:04:05   19            Finally, on this issue of comparability, we'd just

11:04:09   20   like to point out -- you know, on Page 10 of our brief at

11:04:13   21   Footnote 2, we note that Mr. Martinez also has a separate

11:04:20   22   set of lump-sum licenses in Schedule 12 of his report.              He

11:04:25   23   also talks about them in Paragraph 138 to 139 where he

11:04:29   24   admits that these are lump-sum agreements that are

11:04:33   25   non-comparable.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 27 of 114 PageID #: 13239
                                                                                        27



11:04:34    1            They didn't oppose this part of the brief at all,

11:04:37    2   I don't believe.     I don't believe they addressed it at all.

11:04:37    3   So we think that that at the very least is -- is an

11:04:40    4   undisputed part of the dispute.        And, certainly, it

11:04:42    5   shouldn't be the case that Mr. Martinez should be able to

11:04:44    6   present to the jury lump-sum amounts in agreements that he

11:04:49    7   says are not comparable.      He may be arguing that the fact

11:04:52    8   that they are lump sums is relevant to the form of license,

11:04:56    9   but he should not be permitted to show to the jury a

11:05:00   10   number -- a royalty that he does not think is comparable,

11:05:03   11   and there doesn't seem to be any dispute that -- that he

11:05:08   12   doesn't -- about that issue.

11:05:10   13            In terms of the -- the cost analysis where

11:05:14   14   Mr. Martinez relies on a single document to argue what the

11:05:18   15   price of the SSPPU should be, they argued, first of all,

11:05:24   16   that he's not really required to meet any requirements

11:05:26   17   under Daubert because it's a rebuttal argument, and he's

11:05:29   18   just criticizing Mr. Dell.       There's no rule that somehow

11:05:33   19   the rules applying to experts disappear because it's a

11:05:37   20   rebuttal argument.

11:05:40   21            And when they say they're just sort of showing

11:05:42   22   that Mr. Dell's numbers are too big, they're not really

11:05:46   23   talking about the price of the SSPPU.

11:05:48   24            As we pointed out, this is his schedule.            And

11:05:55   25   where it says SSPPU price, this is him saying the price of
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 28 of 114 PageID #: 13240
                                                                                        28



11:05:59    1   the SSPPU is this amount.       That is directly -- that --

11:06:06    2   that's from that document.       He is saying the price of the

11:06:10    3   SSPPU in this case is that amount.         He should not be

11:06:13    4   permitted -- well, he shouldn't be permitted to do so

11:06:17    5   unless there is a basis to say that that is, in fact, the

11:06:20    6   price of the SSPPU.

11:06:21    7            And that brings us to the real flaw in this

11:06:28    8   analysis.   At Docket 164, at Page 12 of 13, in Samsung's

11:06:38    9   briefing, they state:      Mr. Martinez does not refer to the

11:06:42   10   prices of ITO sensors to calculate his proposed royalties

11:06:46   11   for the Atmel patent and does not draw any equivalency

11:06:51   12   between the ITO sensors and the SSPPU for the Atmel patent.

11:06:54   13   They're admitting that he is not saying that these are

11:06:58   14   comparable prices, yet he's using the price from a

11:07:01   15   non-comparable, non-accused product to say that's the price

11:07:04   16   of the SSPPU.

11:07:04   17            He can disagree about what the SSPPU is, but he

11:07:07   18   has to establish that that number is relevant before he

11:07:09   19   bases his opinion on it.      And he doesn't do so.        Again,

11:07:13   20   there's no dispute that these are non-accused comp --

11:07:16   21   components from non-accused products.

11:07:19   22            Mr. Martinez does not dispute that -- well, they

11:07:25   23   admit that these are -- that he's not even saying that

11:07:27   24   these are comparable to the components in the accused

11:07:30   25   products that they say are the SSPPU.          And Mr. Martinez
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 29 of 114 PageID #: 13241
                                                                                        29



11:07:34    1   admitted in deposition that he doesn't know if these prices

11:07:38    2   on these very selectively-produced numbers are even

11:07:41    3   representative of the components he's looking at.             They're

11:07:44    4   just a few selected screenshots of components of a

11:07:50    5   non-accused product, which, of course, is the other problem

11:07:52    6   with the document itself.

11:07:53    7            The document is -- purports to be a screenshot.

11:07:57    8   They took -- I think it is important that they took

11:08:00    9   screenshots from a database.       They could have done a report

11:08:06   10   from the database.     Any database you do a query.

11:08:08   11   Presumably did a query.      They could have produced a

11:08:09   12   document from the database.       They could have produced the

11:08:11   13   purchase orders underlying that document.

11:08:13   14            They didn't do any of that.         They took a

11:08:15   15   screenshot so you can't see what's included and what's not.

11:08:19   16   So you don't know what the query was.          And they put that

11:08:23   17   into an Excel document with columns and lines to make it

11:08:25   18   look like it was a spreadsheet.        And they keep referring to

11:08:26   19   it as a spreadsheet.      I mean, it's just not a spreadsheet.

11:08:30   20   A spread -- just because you stick something -- a

11:08:32   21   screenshot into an Excel document doesn't make it a

11:08:39   22   spreadsheet.

11:08:39   23            And we would argue it's prejudicial to tell the --

11:08:40   24   to say to the jury you have a spreadsheet when you've taken

11:08:41   25   a screenshot from a database.        And they didn't produce any
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 30 of 114 PageID #: 13242
                                                                                        30



11:08:44    1   of the underlying evidence.

11:08:49    2            So it's an improper analysis.         It's based on

11:08:52    3   improper evidence.     But even if the document was not in

11:08:56    4   itself clearly not created in the course of a normal

11:08:59    5   business, clearly created for this litigation, we have no

11:09:03    6   idea how they even selected which of these to show.             He

11:09:06    7   admits they don't know -- he doesn't know if they're

11:09:10    8   representative or not.

11:09:11    9            The mere fact that he says that they're not

11:09:13   10   comparable to the components he says are the SSPPU means

11:09:17   11   they're just -- it's improper to show those to -- to say to

11:09:20   12   the jury, this is what you should be looking at for the

11:09:23   13   price of the SSPPU.

11:09:23   14            In terms of the issue of timing, that's really

11:09:28   15   sort of a subissue.     I'd just point out that they sort of

11:09:31   16   invented this story about why they produced this so late.

11:09:35   17   They say that, oh, in passing, you -- you referred to the

11:09:37   18   SSPPU as being the accused product, so that's why somehow

11:09:40   19   we came up with this document.

11:09:42   20            I don't really understand that argument.            What I

11:09:45   21   do understand is that in our opening brief, we pointed out

11:09:48   22   that the metadata on this document shows that it was

11:09:51   23   created on May 19th, 2020.       If they had produced it at that

11:09:59   24   time, we would have had it in time to talk to the witnesses

11:10:01   25   designated on the relevant topics about it.           Instead, they
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 31 of 114 PageID #: 13243
                                                                                        31



11:10:02    1   didn't produce it until after those depositions.

11:10:09    2            Finally, just quickly on the display panel issue,

11:10:15    3   separately for the '450 and '338 patents, they want to

11:10:19    4   argue that the SSPPU is not the display module, but it's a

11:10:21    5   subpart of the display panel.        They say that the evidence

11:10:24    6   for that is that SEI provides that panel to some

11:10:24    7   subsidiaries.

11:10:32    8            They -- that's an entirely -- there's no evidence

11:10:32    9   in this case at all that supports that.          It's entirely

11:10:35   10   based in a conversation -- a hearsay conversation with a --

11:10:40   11   with a -- with a fact employee -- an employee of Samsung.

11:10:46   12            And the problem with that is that we had a

11:10:49   13   specific interrogatory.      It's Exhibit K to our motion,

11:10:52   14   Rog -- Rog 10, asking for any sales -- any sales of any

11:10:58   15   product containing OLED technologies.          If they are now in

11:11:01   16   their rebuttal report suddenly going to say, oh, the SSPPU,

11:11:05   17   the real product -- the real component at issue is this

11:11:09   18   thing, and it's sold because we give it to a subsidiary

11:11:12   19   that puts together the module, then it was incumbent on

11:11:18   20   them to actually provide any indication of that during

11:11:23   21   discovery, and in particular to answer that rog.

11:11:25   22            Instead in that rog -- in response to that rog,

11:11:29   23   they gave a 33(d) response that identified sales

11:11:31   24   information about the display module because that's really

11:11:36   25   what was at issue up until the rebuttal report.            And they
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 32 of 114 PageID #: 13244
                                                                                        32



11:11:40    1   still haven't produced any evidence about this so-called

11:11:44    2   sale.     And they still haven't produced any evidence about

11:11:46    3   what the -- what the costs were or the dollars or what the

11:11:50    4   sale price was.     So they're just putting out that there's

11:11:54    5   an SSPPU that we've suddenly identified in a rebuttal

11:11:57    6   report.     And they say, well, we don't have to produce any

11:12:00    7   sales information because -- because it was essentially a

11:12:05    8   sister company or it wasn't really an arm's length

11:12:08    9   transaction, the sales price doesn't matter.

11:12:10   10              Well, they don't get to make that choice.          They

11:12:12   11   don't get to say, hey, this is the SSPPU.           You don't need

11:12:16   12   to know what the sales price is.        We're just not going to

11:12:18   13   produce it.

11:12:19   14              They didn't produce any information during

11:12:21   15   discovery.     We asked for that information.        They didn't

11:12:24   16   produce it.     So that should be excluded on that basis.            And

11:12:28   17   beyond, it's just not a reliable basis to have a couple of

11:12:32   18   sentences in a conversation to say, hey, you know, we sell

11:12:35   19   this -- this -- a hearsay conversation.          By the way, we --

11:12:39   20   we provide the components -- the people who put together

11:12:42   21   the display module, we provide them with the components,

11:12:46   22   and, therefore, that should be the basis of your opinion

11:12:49   23   that that's a salable SSPPU.

11:12:50   24              They're going to say that, well, Mr. Fontecchio

11:12:50   25   has his own opinion that the display panel is the SSPPU,
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 33 of 114 PageID #: 13245
                                                                                        33



11:12:56    1   and we don't -- we're not moving to -- to exclude

11:12:57    2   Dr. Fontecchio's opinion that he thinks technically a

11:13:00    3   display panel rather than a display module is the SSPPU.

11:13:04    4            But the opinion that the display panel is actually

11:13:07    5   salable and is actually sold, that is in Mr. Martinez's

11:13:10    6   opinion, and that should be excluded because it was not

11:13:12    7   disclosed during discovery, and it has no basis in any

11:13:16    8   evidence.

11:13:17    9            THE COURT:     What else, counsel?

11:13:22   10            MR. HOFFMAN:     That's it, Your Honor.

11:13:24   11            THE COURT:     Let me hear a response from

11:13:26   12   Defendants.

11:13:34   13            MR. LERNER:     Your Honor, Jeff Lerner on behalf of

11:13:36   14   Defendants.

11:13:36   15            THE COURT:     Please proceed.

11:13:38   16            MR. LERNER:     Thank you, Your Honor.

11:13:39   17            To start with the settlements, Dr. Sierros, a

11:13:41   18   technical expert, considered the patents at issue in each

11:13:44   19   of the agreements and offered opinions that they're

11:13:46   20   technically comparable to the '311 patent.           He reviewed

11:13:50   21   every patent.    He looked at the commercial products that

11:13:53   22   were at issue in the cases.

11:13:55   23            Solas hasn't challenged Dr. Sierros's technical

11:13:59   24   comparability opinions.      Mr. Martinez considered the

11:14:03   25   technical comparability explained by Dr. Sierros and the
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 34 of 114 PageID #: 13246
                                                                                        34



11:14:06    1   relevant circumstances surrounding each of the agreements

11:14:08    2   to evaluate economic comparability.         He considered that

11:14:11    3   they were in the context of litigation.          He considered who

11:14:17    4   the parties were.     Each of these involved Samsung

11:14:21    5   Electronics or Samsung Electronics America.           He considered

11:14:21    6   the circumstances of the negotiation.

11:14:24    7            He points out that the agreements were all for

11:14:26    8   lump-sum royalty structures, which is consistent with how

11:14:32    9   Samsung Display would -- or Samsung Electronics would

11:14:32   10   negotiate a hypothetical royalty.

11:14:36   11            And the mere fact these were entered into in

11:14:39   12   connection with settlement doesn't make them

11:14:41   13   non-comparable.     Solas hasn't identified any specific

11:14:44   14   aspect of the litigation or agreements that would make them

11:14:47   15   non-comparable.

11:14:49   16            Mr. Martinez offers the opinion they are

11:14:51   17   comparable, and his opinions on this issue are reliable,

11:14:54   18   they're well-founded, they're based on unchallenged

11:14:59   19   technical opinions.     And if they want to challenge the

11:15:01   20   weight to be given to these, they can do that.            But there's

11:15:04   21   nothing unreliable about these opinions.

11:15:06   22            And as far as the non-comparable agreements,

11:15:11   23   Mr. Martinez uses those simply to point out a practice of

11:15:17   24   the Defendants to negotiate lump-sum, rather than running

11:15:20   25   royalty agreements.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 35 of 114 PageID #: 13247
                                                                                        35



11:15:21    1            I don't believe there's any intention to put the

11:15:23    2   numbers in those agreements before the jury.           It's simply

11:15:26    3   to show additional evidence of the practice of the

11:15:31    4   Defendants in terms of how they negotiate royalty

11:15:35    5   arrangements and the preference for lump-sum -- lump-sum

11:15:37    6   structures.

11:15:38    7            To turn to the smallest salable patent practicing

11:15:44    8   unit, again, this concerns the '311 patent.           Dr. Sierros

11:15:48    9   offers a technical opinion that the smallest salable patent

11:15:53   10   practicing unit is the touch sensor.         Again, that opinion

11:15:55   11   is not challenged by Solas.

11:15:57   12            Mr. Martinez looked for information to value a

11:16:05   13   touch sensor.    And to step back and give some of the

11:16:08   14   history here, I mentioned yesterday, Solas had accused a

11:16:14   15   large number of products of infringing the '311.            Their

11:16:16   16   contentions changed at various times.          Until May 17, 2019,

11:16:21   17   they were accusing products that contained a touch sensor

11:16:24   18   made out of material called ITO.

11:16:27   19            And so when they tell you now ITO is unsuitable,

11:16:31   20   throughout the litigation until two weeks before it end --

11:16:34   21   the discovery period ended, they were accusing products

11:16:37   22   with that ITO material of infringing.

11:16:40   23            And when we looked into this, and certainly when

11:16:43   24   we asked for their position on what is the smallest salable

11:16:48   25   patent practicing unit and they came back and said it's a
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 36 of 114 PageID #: 13248
                                                                                        36



11:16:51    1   smartphone, we looked into what information we could come

11:16:53    2   up with to show what's the value of a touch sensor, Samsung

11:16:59    3   Display purchased those ITO touch sensors from a vendor.

11:17:03    4   And this gets into the document issue.

11:17:05    5             As I understand it, there's a database within

11:17:09    6   Samsung Display where they have vendor invoices.            They're

11:17:12    7   not separate documents.      They can't be printed out

11:17:14    8   individually.

11:17:15    9             It's not a database we understand that can be

11:17:18   10   queried in the way a sales database might be.            We worked

11:17:24   11   carefully and closely with the client to figure out how can

11:17:24   12   we get this information.      And it was determined the way to

11:17:27   13   get it would be to take screen captures of the information

11:17:31   14   from that display to provide it, because we can't

11:17:34   15   provide -- we can't produce a database.

11:17:36   16             We've provided that information, and counsel

11:17:39   17   points out that the metadata shows it was created on May

11:17:43   18   19th, and we got it to them eight days later.

11:17:46   19             But all before that, there was intense

11:17:49   20   investigation to understand what information the client

11:17:52   21   has, how to access it, what can we -- what form it can be

11:17:56   22   put in.   This is all during a period that's not only

11:18:01   23   intensely busy in this case, but we and our client are

11:18:02   24   dealing with COVID issues that have people out of their

11:18:05   25   offices and are hampering coordination.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 37 of 114 PageID #: 13249
                                                                                        37



11:18:10    1              We worked closely with the client to get the

11:18:14    2   information in the discovery period to provide it.             And

11:18:15    3   what that information shows is commercial value of touch

11:18:18    4   sensors.     And Mr. Martinez doesn't use it to say this is

11:18:21    5   the value of the touch sensor specifically in the accused

11:18:25    6   products, but it's proxy.

11:18:28    7              Under LaserDynamics, you look at proxies, you look

11:18:33    8   at industry standards information, and that provides a way

11:18:36    9   to value the smallest salable patent practicing unit,

11:18:40   10   which, again, our expert here says is the touch sensor, not

11:18:44   11   the display module.

11:18:44   12              This was provided in fact discovery.         Solas didn't

11:18:48   13   raise any questions about the document in fact discovery.

11:18:52   14   They didn't reach out to us.       They didn't -- this wasn't

11:18:57   15   something they even requested.        This is something that in

11:19:01   16   thinking about the issues we determined ought to be

11:19:04   17   provided.

11:19:04   18              And what they're seeking now is a sanction to

11:19:06   19   exclude it, a document produced in fact discovery.             It was

11:19:10   20   even produced before the deposition as a corporate

11:19:10   21   representative on the collection and production of

11:19:16   22   documents.     It's a witness who they asked about purchases

11:19:17   23   of certain materials.

11:19:18   24              It's important evidence to Mr. Martinez's

11:19:23   25   opinions, and it's also worth pointing out that they had an
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 38 of 114 PageID #: 13250
                                                                                        38



11:19:28    1   opportunity to address it in their expert reports.

11:19:31    2   Mr. Dell had a supplemental report on June 3rd, which they

11:19:34    3   asked for to address certain documents.          We agreed.     They

11:19:37    4   didn't ask for any further reports on this.

11:19:41    5            So this is a document that was provided to -- to

11:19:48    6   prepare -- to provide information that's more relevant to

11:19:52    7   the smallest salable patent practicing unit.           It's reliable

11:19:56    8   information from the company.

11:19:58    9            Mr. Martinez discussed it with Mr. Kim, the

11:20:01   10   witness who was also available for deposition.

11:20:05   11            But more to the point, there was never any

11:20:08   12   question raised.     We would have been able to address those

11:20:12   13   questions.    We would have hoped to work cooperatively to

11:20:15   14   raise -- to address any questions about the contents of a

11:20:17   15   document.

11:20:17   16            So we believe that Mr. Martinez should be

11:20:20   17   permitted to rely on documents produced in discovery to

11:20:23   18   support his opinion.      Again, if they have questions about

11:20:26   19   is the pricing right, is it representative, they can ask

11:20:29   20   that on cross-examination, but it doesn't get to the

11:20:33   21   reliability of the opinions or the analysis.

11:20:37   22            On the final point about the '450 and '338s,

11:20:43   23   Dr. Fontecchio offered a technical opinion that the

11:20:47   24   smallest salable patent practicing unit is the panel, not

11:20:49   25   the module.    The difference is the module adds polarizing
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 39 of 114 PageID #: 13251
                                                                                        39



11:20:54    1   films, touch sensors, glass, things that are not related to

11:21:01    2   the claims of the '450 and the '338.

11:21:02    3            Solas doesn't identify anything extra in the

11:21:05    4   module that relates to the claims.         And SDC, in fact, sells

11:21:11    5   OLED panels to subsidiaries which Mr. Martinez understood

11:21:15    6   and confirmed in a discussion with Mr. Kim.

11:21:18    7            But Dr. Fontecchio's opinions about smallest

11:21:21    8   salable patent practicing unit which aren't challenged

11:21:22    9   would support Mr. Martinez's opinions regardless.             And it

11:21:25   10   bears note that for other displays, like LCDs, display

11:21:31   11   panels are sold commercially -- widely on the market, as

11:21:36   12   Mr. Credelle, Solas's expert, admits.

11:21:40   13            So the issue here is Mr. Martinez recently points

11:21:40   14   out that the difference in value is something that's

11:21:43   15   relevant to an apportionment analysis for the '450 and

11:21:47   16   '338.   And, again, if Solas disagrees with that, that's

11:21:51   17   something they can cross-examine him on.

11:21:53   18            But there's no unreliability, particularly when

11:21:56   19   they're not moving to exclude Dr. Fontecchio from

11:22:01   20   testifying that smallest salable patent practicing unit is

11:22:02   21   the display panel.

11:22:05   22            Unless Your Honor has any questions, I have

11:22:10   23   nothing further.

11:22:10   24            THE COURT:     No.   Thank you, counsel.

11:22:11   25            All right.     With regard to this motion, I'm going
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 40 of 114 PageID #: 13252
                                                                                        40



11:22:39    1   to grant the motion with regard to Mr. Martinez's opinions

11:22:44    2   that rely on this Excel spreadsheet, which I think has been

11:22:49    3   identified as DC -- excuse me, SDC0332534.           The underlying

11:23:00    4   data is suspiciously absent, and the factual basis for his

11:23:07    5   opinions are unreliable, in the Court's view.            And this, in

11:23:09    6   my view, crosses the Daubert threshold as unreliable.

11:23:12    7            And to give application to that partial grant, I'm

11:23:19    8   going to strike Paragraph 198 from Mr. Martinez's opinions

11:23:25    9   and Schedule 11 to his report.

11:23:28   10            Now, in all other respects, the motion is going to

11:23:34   11   be denied.   And with regard to the comparability issues,

11:23:41   12   the settlements, the other matters that were argued over,

11:23:45   13   none of those, in the Court's view, cross the Daubert

11:23:49   14   threshold of being unreliable.

11:23:54   15            And so except as to the Excel spreadsheet issue,

11:24:01   16   all the other grounds and bases urged by Plaintiff in their

11:24:05   17   motion are denied.

11:24:08   18            Now, I also want to turn at this juncture to two

11:24:15   19   dispositive motions that the parties yesterday represented

11:24:20   20   to the Court that they were both in agreement that should

11:24:24   21   be decided and acted on based on the briefing and the

11:24:29   22   papers and that there was not a pressing need for oral

11:24:31   23   argument for the parties on those two motions.

11:24:33   24            Those include Defendants' motion for summary

11:24:39   25   judgment of no willfulness, Document 141; and Plaintiff's
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 41 of 114 PageID #: 13253
                                                                                        41



11:24:46    1   motion to strike the expert opinions concerning

11:24:54    2   non-infringing alternatives, Document 135.

11:24:56    3            With regard to Document 141 and Defendants' motion

11:24:56    4   for summary judgment of no willfulness, the Court's

11:25:07    5   persuaded, having reviewed the briefing in its entirety and

11:25:10    6   all matters on file, that there are genuine issues of

11:25:17    7   material fact that preclude the Court granting that motion,

11:25:21    8   and the Court denies the Defendants' motion for summary

11:25:24    9   judgment of no willfulness.

11:25:26   10            With regard to Document 135, Plaintiff's motion to

11:25:30   11   strike expert opinions concerning non-infringing

11:25:33   12   alternatives, the Court's considered the entirety of the

11:25:38   13   briefing between the parties on this, as well, and the

11:25:41   14   Court concludes that there are no challenges as to those

11:25:51   15   opinions that rise to an adequate level that would support

11:25:56   16   their actually being struck, that those can adequately be

11:26:00   17   addressed through vigorous cross-examination.            And I'm

11:26:03   18   going to deny the Plaintiff's motion to strike expert

11:26:06   19   opinions concerning non-infringing alternative --

11:26:10   20   alternatives, Document 135.

11:26:12   21            Now, unless I have missed something, that gives

11:26:19   22   the parties guidance from the Court on all the dispositive

11:26:22   23   motions that have been presented as a part of this

11:26:25   24   pre-trial.   And that would bring us to the next -- that

11:26:29   25   would bring us next to the issue of motions in limine.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 42 of 114 PageID #: 13254
                                                                                        42



11:26:33    1             It's 11:30, according to the clock here on the

11:26:36    2   bench.    We're going to break at this point.         And I want you

11:26:43    3   back at 12:30.    We're going to break for an hour.           Over

11:26:47    4   that period of time, if you have time for lunch, that's

11:26:50    5   fine.    But the main emphasis I want you to pursue is a

11:26:54    6   discussion by way of meet and confer efforts between both

11:26:58    7   sides regarding outstanding motions in limine.

11:27:02    8             And in light of the guidance that you've received

11:27:06    9   concerning and flowing from these dispositive motions, I'd

11:27:09   10   like a report when we reconvene as to which previously

11:27:13   11   disputed motions in limine have now been able to be

11:27:15   12   resolved.    In light of that guidance, there should be

11:27:17   13   significant narrowing of the disputed motions in limine.

11:27:22   14             All right.    With that, we stand in recess until

11:27:24   15   12:30.

11:27:26   16             COURT SECURITY OFFICER:       All rise.

12:41:26   17             (Recess.)

12:41:27   18             COURT SECURITY OFFICER:       All rise.

12:41:28   19             THE COURT:    Be seated, please.

12:41:48   20             Counsel, my understanding is that there's been a

12:41:58   21   material narrowing of the disputed motions in limine.

12:42:06   22   Before we get to those, there apparently are certain agreed

12:42:12   23   motions in limine as reflected on Document 225.

12:42:19   24             Can I get a recognition on the record from both

12:42:22   25   sides that the limine matters set forth in Document 225
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 43 of 114 PageID #: 13255
                                                                                        43



12:42:28    1   are, in fact, agreed to by both Plaintiff and Defendant?

12:42:32    2            MR. HASLAM:     Yes, on behalf of Defendants.

12:42:34    3            MS. HENRY:     Yes, Your Honor.

12:42:34    4            THE COURT:     Okay.   Also, I understand certain

12:42:39    5   counsel on Plaintiff's side have an early to mid-afternoon

12:42:44    6   flight to catch; is that correct?

12:42:46    7            MR. MIRZAIE:     That's correct, Your Honor.         Marc

12:42:49    8   Fenster and I do, so...

12:42:49    9            THE COURT:     As long as the issues still before the

12:42:53   10   Court are adequately covered by your co-counsel, that's not

12:42:57   11   a problem.

12:42:57   12            MR. MIRZAIE:     More than adequately covered.

12:42:59   13            THE COURT:     All right.     Counsel, I don't have a

12:43:06   14   composite listing of what you've narrowed.           And I

12:43:11   15   understand some of your agreements may vary from the

12:43:14   16   original suggested motion in limine.

12:43:17   17            So the only way I know to make sure we don't

12:43:21   18   overlook anything is to start at the top and work our way

12:43:24   19   down.   And if along the way we come to a matter that's

12:43:27   20   agreed to, then I'll get a short recital in the record, and

12:43:30   21   we'll move on.

12:43:31   22            So following that approach, let's begin with the

12:43:35   23   proposed motions in limine from the Plaintiff, Solas.              And

12:43:40   24   we'll start with Plaintiff's MIL No. 1, excluding evidence

12:43:46   25   of no longer asserted claims, products, or non-asserted
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 44 of 114 PageID #: 13256
                                                                                        44



12:43:50    1   infringement theories.      Do we have a dispute here, or do we

12:43:54    2   have an agreement?

12:43:55    3            MR. MIRZAIE:     We have a substantial narrowing, but

12:43:57    4   we still have a dispute here, Your Honor.

12:43:59    5            THE COURT:     All right.     Go to the podium and tell

12:44:00    6   me what the issue is, then.

12:44:02    7            MR. MIRZAIE:     Thank you, Your Honor.

12:44:03    8            So Solas MIL No. 1 is to exclude evidence of no

12:44:07    9   longer asserted infringement theories, no longer

12:44:11   10   asserted -- no longer accused products, and no longer

12:44:18   11   asserted claims.

12:44:18   12            What we have agreement on, I believe, and -- and

12:44:21   13   my colleagues on the other side can correct me if this is

12:44:25   14   wrong, but on the first item of no non-asserted

12:44:29   15   infringement theories, I believe we have agreement.             No

12:44:32   16   one's going to mention any -- I don't believe there really

12:44:35   17   were any to -- to begin with possibly.

12:44:38   18            On the second piece, no longer accused products,

12:44:41   19   we discussed this issue with Samsung during the break.

12:44:47   20   Solas agrees that we'll drop the argument as to

12:44:53   21   non-infringing alternatives identified in an expert report.

12:44:59   22            But Samsung doesn't want to stop there.            They want

12:45:04   23   to go beyond what's in the expert reports and talk about

12:45:08   24   other dropped products because they claim it is relevant to

12:45:14   25   willfulness.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 45 of 114 PageID #: 13257
                                                                                        45



12:45:16    1             And the argument they made during the break is

12:45:18    2   that no longer accused products and Samsung's continued

12:45:23    3   sale of them is relevant to -- to willfulness because it

12:45:27    4   tends to show no willfulness.        So it's relevant to our

12:45:31    5   willfulness case.

12:45:32    6             Now, that's incorrect.       Our willfulness case is

12:45:34    7   not based on selling unaccused products.          Our willfulness

12:45:38    8   case in part is based on selling accused products only.

12:45:44    9   And there's no law that suggests that the sale of not

12:45:48   10   accused products is -- tends to show no willfulness either.

12:45:52   11   So we don't think that going --

12:45:54   12             THE COURT:     What about the sale of products that

12:45:56   13   are accused and then somewhere in the process along the

12:45:59   14   way, they're dropped and they're no longer accused?             How

12:46:03   15   does the sale of those products impact willfulness?

12:46:07   16             MR. MIRZAIE:     We don't believe it does, Your

12:46:09   17   Honor.    And I think that's going to likely be the remaining

12:46:13   18   dispute on no longer accused products.          We don't believe it

12:46:14   19   does.    Our willfulness case is not based on those.           We've

12:46:17   20   dropped those products, and there's no law to suggest that

12:46:19   21   continued sales of unaccused or no longer accused products

12:46:23   22   shows no willfulness.

12:46:24   23             So we don't believe it's relevant.         Furthermore,

12:46:26   24   going beyond the expert reports to suggest that it is

12:46:29   25   relevant, even if it were, the -- any probative value would
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 46 of 114 PageID #: 13258
                                                                                        46



12:46:35    1   be far outweighed by the prejudice of telling the jury that

12:46:38    2   this product was accused in this litigation, and they're no

12:46:42    3   longer accusing it.

12:46:43    4            With the non-infringing alternative, I believe we

12:46:46    5   have agreement with the other side that the experts just

12:46:49    6   refer to that as a non-infringing alternative.            The jury

12:46:52    7   doesn't have to know that it was accused at one point in

12:46:54    8   this litigation before trial and later it became unaccused

12:46:59    9   in the narrowing.

12:46:59   10            With this additional piece that there's a dispute

12:47:04   11   on, I believe that Samsung -- that the only way that they

12:47:07   12   can frame it, and they have suggested they're going to

12:47:10   13   frame it this way to the jury, is that these products were

12:47:13   14   accused, they're no longer accused.         That's a reason why we

12:47:16   15   can't be found willful.

12:47:17   16            And that whole issue is -- it's irrelevant to

12:47:20   17   willfulness, and it actually requires both going beyond the

12:47:23   18   scope of the reports, and it -- and it requires telling the

12:47:26   19   jury that a product used to be accused before we got to

12:47:33   20   trial in this litigation process.         And that's something

12:47:35   21   that -- that non-infringing alternatives doesn't have.

12:47:37   22            And that kind of thing is -- we believe that the

12:47:40   23   Imperium case is squarely on point here, Your Honor.

12:47:44   24   There, the Court held that no longer accused products,

12:47:47   25   products that were dropped from the litigation, are
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 47 of 114 PageID #: 13259
                                                                                        47



12:47:49    1   irrelevant, and they were excluded.

12:47:52    2            So we think as to that remaining dispute on

12:47:55    3   accused products, our -- our MIL should be entered.             We're

12:48:01    4   fine with Samsung referring to those same products as,

12:48:07    5   quote, non-infringing alternatives and sticking to the

12:48:08    6   scope of their expert's reports in doing so.

12:48:11    7            THE COURT:     All right.     Let me hear from

12:48:12    8   Defendants.

12:48:13    9            MR. MIRZAIE:     And there's -- just one more issue

12:48:15   10   in our motion in limine, if I may, Your Honor.

12:48:18   11            THE COURT:     All right.     Be brief.

12:48:20   12            MR. MIRZAIE:     Yeah, it's -- it's no longer

12:48:22   13   asserted claims.     So as you noticed yesterday, we have

12:48:27   14   dropped claims, narrowed the -- the claim set

12:48:30   15   substantially.     We've talked to opposing counsel about

12:48:33   16   narrowing it further.

12:48:35   17            And Samsung has mentioned that, for example, with

12:48:38   18   regard to dropped Claim 1, Independent Claim 1, on the '450

12:48:42   19   patent, they still intend to tell the jury that -- talk

12:48:49   20   about that claim, even though it's dropped, and it's no

12:48:51   21   longer asserted.     There's no case or controversy on it.

12:48:55   22   They want to talk about that claim and show the jury Claim

12:48:58   23   1 and let it -- you know, let the jury know that Claim 1 --

12:49:03   24   our expert has no dispute over.

12:49:05   25            Rather than what we offered to them, which is the
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 48 of 114 PageID #: 13260
                                                                                        48



12:49:07    1   elements of Claim 1 get worked into the claims that we are

12:49:11    2   asserting before the jury, 4 and 5.         They're all elements

12:49:13    3   of 4 and 5 under the law, obviously.

12:49:16    4             And they're -- they're free to let the jury know

12:49:19    5   that our expert doesn't have any dispute on those elements

12:49:21    6   of Claim 4 or 5.     They want to go a step further and show

12:49:25    7   the jury Claim 1, separate from 5, and we think that's

12:49:28    8   wholly unnecessary, and it could create prejudice, as you

12:49:33    9   suggested yesterday.

12:49:33   10             THE COURT:    All right.     Let me hear from Samsung.

12:49:37   11             MR. LERNER:    Thank you, Your Honor.        Jeff Lerner

12:49:42   12   for Defendants.

12:49:43   13             THE COURT:    Tell me how dropped claims could

12:49:47   14   impact the issue of willful infringement.

12:49:49   15             MR. LERNER:    Your Honor's question was directly on

12:49:55   16   point.    And this is specifically for post-filing

12:49:58   17   willfulness.    The theory for post-filing willfulness is our

12:50:02   18   complaint -- our accusations ought to have led you to stop

12:50:06   19   what you were doing.

12:50:07   20             And we think it's relevant that those accusations

12:50:09   21   were for a wide set of products.        We had a good faith basis

12:50:09   22   to believe they weren't infringing or infringing of our

12:50:14   23   claims.    We continued.    And over the course of the case, it

12:50:17   24   was recognized that many of those products were not

12:50:20   25   infringing.    And for each of these we're talking about, we
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 49 of 114 PageID #: 13261
                                                                                        49



12:50:23    1   have non-infringement opinions by our expert.            This

12:50:26    2   actually overlaps, I think, fully with the non-infringing

12:50:29    3   alternatives.

12:50:29    4            So I think it's at -- at the very least,

12:50:32    5   circumstantial evidence to our good faith basis to proceed

12:50:36    6   with sales of the accused products that the mere accusation

12:50:39    7   of those products was not a reason we should have stopped

12:50:43    8   our commercial activity.

12:50:44    9            And we think that's a very important context to

12:50:46   10   give to the jury if the Plaintiff is allowed to argue that

12:50:49   11   the filing of the complaint or the service of contentions

12:50:52   12   should have arrested that activity that we've been engaging

12:51:05   13   in for years.

12:51:06   14            THE COURT:     All right.     Well, I'm going to grant

12:51:09   15   Plaintiff's Motion in Limine No. 1, and I'm going to, by

12:51:12   16   way of limine order, without prior leave of the Court,

12:51:17   17   exclude evidence of no longer asserted claims, products, or

12:51:21   18   infringement theories.

12:51:23   19            Now, to the extent there's a no longer asserted

12:51:32   20   product that forms the basis for a non-infringing

12:51:35   21   alternative, this ruling doesn't preclude the Defendant

12:51:38   22   from presenting that non-infringing alternative.

12:51:39   23            It does preclude the Defendant from characterizing

12:51:42   24   that non-infringing alternative as a previously asserted

12:51:48   25   and now dropped product in the case.         There's nothing
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 50 of 114 PageID #: 13262
                                                                                        50



12:51:51    1   probative about whether it is or isn't a non-infringing

12:51:54    2   alternative, that it may have been previously accused and

12:51:57    3   is no longer accused in the case.

12:51:59    4            With regard to the willfulness issue, I'm going to

12:52:07    5   exercise my gatekeeping authority, and that is the

12:52:11    6   assertion of prior claims or products that have been

12:52:18    7   asserted and are now dropped.        I'm going to require prior

12:52:22    8   leave of Court before that's raised with the jury.

12:52:26    9            Quite honestly and candidly, Mr. Lerner, one of

12:52:29   10   the challenges this Court has is getting Plaintiffs to

12:52:34   11   narrow their claims.      If every Plaintiff knows going

12:52:37   12   forward that when they narrow their claims and drop them

12:52:40   13   those are going to be used as a defensive sword against

12:52:43   14   their willfulness claim, it's going to make it harder for

12:52:47   15   any Plaintiff to be convinced to narrow their claims.

12:52:50   16            Now, that's -- that doesn't go to the heart of the

12:52:53   17   substantive issue, but it is a very real practical

12:52:56   18   consideration.

12:52:57   19            Now, there may be a context as we go through the

12:52:59   20   trial where with a request for leave, I will see a way for

12:53:06   21   you to raise what you're wanting to raise in a way that I

12:53:08   22   believe is acceptably prejudicial to the Plaintiff.             But

12:53:13   23   without knowing the exact context in real-time, I'm not

12:53:16   24   prepared to give you unfetterred access to asserting before

12:53:21   25   the jury that a certain claim was previously alleged by
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 51 of 114 PageID #: 13263
                                                                                        51



12:53:25    1   Plaintiff and has now been dropped.

12:53:27    2            So I hope that's clear.        If you have any question

12:53:29    3   about the scope of my ruling, now is the time for you to

12:53:32    4   raise it with me.

12:53:32    5            MR. LERNER:     I do.    And if Your Honor permits me,

12:53:34    6   I didn't address the no longer asserted claims.            There's a

12:53:39    7   very specific issue we have in mind for this.

12:53:41    8            Mr. Dell, their damages expert, in his -- in his

12:53:44    9   damages analysis -- this is Paragraphs 177 to 178 for the

12:53:50   10   '450 patent, 179 to 181 for the '338 patent.           He -- he says

12:53:59   11   the asserted Independent Claim 1 reads as follows, and then

12:54:03   12   he proceed -- he continues.       He doesn't mention any other

12:54:08   13   claims in his report.

12:54:09   14            And we believe it's a fair set of questions to ask

12:54:13   15   him -- not to say Claim 1 was dropped, but to point to --

12:54:16   16   to examine him that when he was attributing value to the

12:54:19   17   '450 patent, it was on the basis of Claim 1 and that he

12:54:23   18   understands Claim 4 and Claim 5 have additional elements

12:54:27   19   that are narrow -- have been narrowed.

12:54:29   20            It's a construct of the way the report was written

12:54:31   21   that he's addressed claims that are no longer in the case,

12:54:35   22   and we can't rewrite history there.

12:54:37   23            THE COURT:     Well, as I told you, I'm going to need

12:54:39   24   the context of this developing in real-time during the

12:54:42   25   course of the trial.      What you're trying to do is you're
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 52 of 114 PageID #: 13264
                                                                                        52



12:54:46    1   trying to give me what you think is going to happen and ask

12:54:48    2   me to rule on it in advance, and I'm not going to do that.

12:54:51    3            I'm going to preserve my gatekeeping role until

12:54:55    4   the time that you believe it's appropriate to seek leave of

12:55:00    5   the Court, and I will have had the development of the case

12:55:03    6   up until that point before me.        I'm not going to do it in

12:55:06    7   isolation now.

12:55:07    8            So I'm -- I'm excluding, in effect, all of what's

12:55:11    9   asked for under MIL -- Plaintiff's MIL No. 1, except prior

12:55:17   10   products that now would form the basis of an alleged

12:55:21   11   non-infringing alternative as long as they're not

12:55:23   12   identified as previously accused products.           And beyond

12:55:28   13   that, leaving open the possibility of the Court granting

12:55:35   14   leave, you're going to need to seek and obtain leave in

12:55:37   15   advance, okay?

12:55:38   16            MR. LERNER:     I understand, Your Honor.

12:55:39   17            THE COURT:     All right.     Let's go, then, to MIL No.

12:55:44   18   2, Plaintiff's MIL No. 2.

12:55:49   19            What's the status of this, counsel?

12:55:51   20            MR. HASLAM:     I think there are some agreements,

12:55:53   21   but there may be still some disputes.

12:55:55   22            This is on background prior art.          As is typical,

12:55:57   23   our expert talks about what the people of ordinary skill in

12:56:01   24   the art would have known.       He uses various text, treatises,

12:56:06   25   and patents.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 53 of 114 PageID #: 13265
                                                                                        53



12:56:07    1            We've agreed that those can be used and shown to

12:56:09    2   the jury, but they will not go back to the jury when they

12:56:13    3   deliberate.

12:56:14    4            THE COURT:     Wait -- wait a minute, Mr. Haslam.

12:56:19    5   I'm -- I'm going to clearly segregate any disputes

12:56:22    6   regarding potential exhibits in the case from the motion in

12:56:26    7   limine practice.

12:56:27    8            MR. HASLAM:     Okay.

12:56:27    9            THE COURT:     I often get motions in limine that are

12:56:30   10   an attack on documents and potential exhibits.            If this is

12:56:33   11   one of those, we'll take it up when we get to exhibit

12:56:36   12   disputes.

12:56:36   13            MR. HASLAM:     Well, this was -- that was -- I

12:56:41   14   understand what the Court's saying.

12:56:42   15            THE COURT:     I'm asking for clarification.

12:56:43   16            MR. HASLAM:     Yeah.    That was something we had

12:56:44   17   agreed to as part of this.

12:56:45   18            But I think the issue is, is that our expert will

12:56:49   19   testify about what people of ordinary skill in the art knew

12:56:52   20   about various things.      My understanding is the dispute

12:56:57   21   is -- and we will not in that -- in that context map a

12:57:02   22   particular piece of background art to a specific claim

12:57:05   23   limitation.   So we've agreed on that.

12:57:07   24            I think the concern is -- and -- as -- as

12:57:12   25   discussed over the lunchtime break, they don't want us, in
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 54 of 114 PageID #: 13266
                                                                                        54



12:57:17    1   some fashion, I think, to talk about something that may be

12:57:21    2   a claim limitation.     The example I gave is the PET is -- is

12:57:25    3   a flexible substrate that is used -- is referred to as one

12:57:29    4   of the substrates in the '311 patent.

12:57:32    5            And our expert is going to say that PET was known

12:57:35    6   as a flexible substrate long before the '311 patent came

12:57:39    7   along.   So people knew about that.

12:57:40    8            And my understanding is that that is the touch

12:57:43    9   point of where there may be some concern that he can't say

12:57:46   10   what was in the background prior -- the displays were in

12:57:51   11   the background prior art.       PET, the flexible -- flexible

12:57:54   12   substrates were well-known.       PET, which is mentioned in the

12:57:58   13   patent, was well-known as a flexible substrate.

12:58:02   14            I mean, the way -- the way PET comes up to you

12:58:04   15   it's all rolled up in a little -- maybe a six inch or

12:58:11   16   diameter or radius ball.      You know -- you can just tell

12:58:12   17   from looking at it that it's flexible.

12:58:14   18            THE COURT:     Well, let me say this.       If -- if

12:58:16   19   you're going to offer for admission as a pre-admitted

12:58:18   20   exhibit prior art that doesn't form the basis of your

12:58:22   21   invalidity contentions, then it's not likely I'm going to

12:58:25   22   admit non-asserted prior art as an exhibit in the case.

12:58:29   23   That would be highly confusing, and the jury is going to

12:58:35   24   have the ability to request any of the admitted exhibits

12:58:38   25   during their deliberations.       They're not going to get
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 55 of 114 PageID #: 13267
                                                                                        55



12:58:42    1   demonstratives.    And exhibits are going to have to be

12:58:44    2   requested by the jury.      I'm not going to send a wheelbarrow

12:58:49    3   full of exhibits back with the jury when they initially

12:58:51    4   retire to deliberate.

12:58:53    5            MR. HASLAM:     I understand.

12:58:54    6            THE COURT:     And you're aware of my practice in

12:58:55    7   that regard.

12:58:56    8            MR. HASLAM:     Yes, I understand.       And that's why I

12:59:00    9   prefaced that we're not -- we don't need to get those in,

12:59:03   10   but this really goes to can he testify about what people

12:59:05   11   knew -- what people knew in the ordinary skill in the art.

12:59:08   12   There's a treatise that talks about it --

12:59:11   13            THE COURT:     And as long as it's purely prior

12:59:15   14   background, that's typically acceptable.

12:59:17   15            MR. HASLAM:     That's what I thought, Your Honor.

12:59:18   16            THE COURT:     What's -- what's Plaintiff's position?

12:59:21   17            MR. RUBIN:     So, Your Honor, I think we are very

12:59:23   18   close on this MIL.

12:59:24   19            The concern is that Defendants may cross what we

12:59:30   20   think is -- is an impermissible -- a line to impermissible

12:59:35   21   opinions or -- or arguments concerning obviousness where

12:59:38   22   they take these opinions that are in the report that

12:59:44   23   certain elements -- or certain technical features that

12:59:48   24   aren't claim elements were known in these background art

12:59:51   25   references, which were not charted in their contentions,
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 56 of 114 PageID #: 13268
                                                                                        56



12:59:55    1   and invite the jury to find obviousness based on that

12:59:58    2   disclosure.

12:59:58    3            So we think passing references to these -- these

01:00:05    4   things that were known in the art are probably fine, but

01:00:08    5   whereas repetitive or where it forms part of a presentation

01:00:13    6   or argument on obviousness, we think these uncharted

01:00:18    7   references just should not be part of that.

01:00:19    8            THE COURT:     Well, let me ask you this.        I mean,

01:00:22    9   this is going to come in through expert witnesses, and

01:00:27   10   expert witnesses are going to be bound by the parameters of

01:00:29   11   their reports.    And you had an opportunity to move to

01:00:33   12   strike anything out of those reports that you think is

01:00:35   13   improper, irrelevant, unfairly prejudicial, or whatever

01:00:39   14   basis you want to raise.

01:00:40   15            Now you're asking me by way of limine to constrain

01:00:45   16   the expert beyond that report in a way that you haven't

01:00:48   17   particularly addressed in a motion to strike?            I mean, if

01:00:51   18   it's in the expert's report as background on the prior art,

01:00:56   19   if it went too far in the report, you should have moved to

01:00:59   20   strike it.    If you didn't move to strike it, why should I

01:01:02   21   limine it out in light of that?

01:01:04   22            MR. RUBIN:     So, Your Honor --

01:01:06   23            THE COURT:     That's my question.

01:01:09   24            MR. RUBIN:     So the references are described in the

01:01:10   25   reports as background.      And if they're used only for that
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 57 of 114 PageID #: 13269
                                                                                        57



01:01:14    1   limited purpose and not in a way that goes beyond that to

01:01:20    2   invite the jury to use them as a basis for obviousness,

01:01:24    3   then that's fine.     The concern that we have is so -- so

01:01:28    4   they -- the expert is not required to present his opinions

01:01:32    5   in the same order as the report.

01:01:36    6            THE COURT:     True.

01:01:36    7            MR. RUBIN:     And so if an opinion that's presented

01:01:41    8   in a report for background is instead used to suggest to

01:01:45    9   the jury an obviousness combination, we think that would be

01:01:48   10   inappropriate.

01:01:49   11            THE COURT:     Well, in light of this discussion and

01:01:57   12   in light of the fact that Plaintiffs could have challenged

01:02:00   13   any portion of the expert's reports they think went beyond

01:02:04   14   mere background information with regard to items that are

01:02:11   15   unasserted prior art, I'm going to deny Plaintiff's Motion

01:02:15   16   in Limine No. 2.

01:02:16   17            Now, if as Plaintiff fears Defendant is going to

01:02:22   18   go beyond the scope of those expert reports and they're

01:02:24   19   going to try and have some backdoor obviousness combination

01:02:29   20   and camouflage it within the -- as -- as part of the

01:02:34   21   background of the prior art, you can certainly raise that

01:02:37   22   if it gets to that point.

01:02:39   23            And if -- if, in effect, your objection is

01:02:42   24   Plaintiff's asserting an uncharted, unaccused obviousness

01:02:48   25   combination by way of this, quote, background, then that's
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 58 of 114 PageID #: 13270
                                                                                        58



01:02:51    1   improper.     And if it really is that, I'll exclude it.

01:02:54    2              But I have -- I have faith in Mr. Haslam.          When he

01:02:57    3   tells me it's going to be purely background, it's going to

01:03:00    4   be purely background.      And I don't see any reason to grant

01:03:05    5   a limine order presuming that that's an unreliable

01:03:11    6   representation, especially when if it's so egregious in the

01:03:15    7   report, you should have challenged it as a motion to

01:03:18    8   strike, and that obviously didn't happen.

01:03:19    9              So if, in fact, there's some kind of backdoor

01:03:27   10   obviousness combination that's raised as a surprise, I'm

01:03:29   11   certainly going to stop that.        But that's an extreme

01:03:32   12   example.     And it's typically permissible for a Defendant to

01:03:35   13   outline the background of the art as a part of their

01:03:38   14   expert's testimony.

01:03:39   15              As long as this is -- is that, then it shouldn't

01:03:43   16   be subject to a limine order.        So Plaintiff's -- with that

01:03:51   17   explanation, Plaintiff's Limine -- Motion in Limine No. 2

01:03:54   18   is denied.

01:03:55   19              What about Plaintiff's Motion in Limine No. 3?

01:03:58   20              MR. RUBIN:   So, Your Honor, I can address that, as

01:04:01   21   well.

01:04:01   22              THE COURT:   I was hoping you could since you

01:04:04   23   stayed at the podium.

01:04:05   24              MR. RUBIN:   All right.     So Samsung has on its

01:04:07   25   exhibit list dozens of -- or at least numerous Samsung
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 59 of 114 PageID #: 13271
                                                                                        59



01:04:14    1   patents and patent applications.        And we think it's

01:04:22    2   improp -- we -- Samsung should not be permitted to argue to

01:04:27    3   the jury that -- or to suggest to the jury -- to confuse

01:04:33    4   the jury with these Samsung patents to suggest that it

01:04:38    5   could not be infringing our patents because it itself has

01:04:42    6   patents on the same -- or on the technology used in its

01:04:45    7   products.

01:04:45    8            In Samsung's opposition, they point to several

01:04:53    9   exhibits that Dr. Fontecchio discusses, which they suggest

01:04:57   10   are appropriate exhibits to enter -- or to present to the

01:05:02   11   jury.

01:05:02   12            There may have been an -- an error in drafting

01:05:07   13   this because actually I think most of the exhibits that

01:05:10   14   they cite to are patents from Casio, a prior assignee of

01:05:15   15   two of the asserted patents in the case.

01:05:19   16            But one of the exhibits they point to, which is

01:05:22   17   DTX-431, illustrates the issue clearly.

01:05:27   18            The report from Dr. Fontecchio --

01:05:30   19            THE COURT:     Let me stop you a minute, Mr. Rubin.

01:05:33   20   I made it clear just three minutes ago when Mr. Haslam was

01:05:36   21   at the podium that the Court doesn't intend to deal with

01:05:40   22   what are, in essence, exhibit disputes as a part of the

01:05:43   23   limine practice.

01:05:44   24            If these are patent applications or Samsung

01:05:51   25   patents that are going to be offered by Samsung as exhibits
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 60 of 114 PageID #: 13272
                                                                                        60



01:05:54    1   to be pre-admitted and you have a basis to object to them,

01:05:59    2   whether it's relevance, probative value, or confusion to

01:06:03    3   the jury, that ought to be hashed out during the exhibit

01:06:06    4   processes.

01:06:06    5              To have exhibit disputes masquerading as motions

01:06:10    6   in limine is not, in my view, the proper way to go about

01:06:12    7   this.   I'm not saying we won't do it, but that's not what

01:06:16    8   traditional limine practice is for.

01:06:19    9              MR. RUBIN:   So, Your Honor, I was talking about

01:06:21   10   exhibits because that's what they pointed to in their

01:06:24   11   opposition, but the -- the real issue here concerns the

01:06:27   12   argument that they want to make.

01:06:33   13              So Dr. Fontecchio has a paragraph in his report

01:06:36   14   where he says:     This Samsung patent shows the

01:06:40   15   seven-transistor circuit that they use in their products.

01:06:43   16   He then goes on to cite 20 Samsung -- Samsung internal

01:06:48   17   technical documents that also show that seven-transistor

01:06:51   18   circuit.     So he doesn't need the Samsung patent to show how

01:06:55   19   the products work.      The prod -- the documents that actually

01:06:57   20   describe the products show how the products work.

01:07:00   21              The reason that he refers to the Samsung patent is

01:07:06   22   to make a point, which we think will be confusing for the

01:07:08   23   jury and prejudicial, that Samsung has a patent on that

01:07:11   24   seven-transistor circuit.

01:07:15   25              Frankly, it's irrelevant to any issue in this case
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 61 of 114 PageID #: 13273
                                                                                        61



01:07:19    1   whether Samsung has a -- has a patent that may cover its

01:07:21    2   products.   And the only reason for them to point that out

01:07:30    3   to the jury is to confuse the jury and to invite the jury

01:07:34    4   to draw the inference that they can't be infringing our

01:07:38    5   patent because they themselves got a patent.

01:07:41    6            THE COURT:     So in light of that, tell me why this

01:07:44    7   wasn't raised as a Daubert motion or a motion to strike.

01:07:47    8   If it's in the report, if it's a backdoor way to waive

01:07:51    9   Samsung's patents on seven-transistor products in front of

01:07:54   10   the jury to undermine your infringement theories, why

01:07:57   11   didn't you challenge the expert's report under Daubert?

01:08:01   12            MR. RUBIN:     Well, Your Honor, the actual opinions

01:08:03   13   that are offered concerning the seven-transistor circuit

01:08:10   14   which don't really rely on the Samsung patent, we don't

01:08:14   15   have any objection to.      Everybody agrees that the

01:08:20   16   seven-transistor circuit is used in the products.

01:08:22   17            So we didn't see this as a -- a challenge to the

01:08:27   18   sufficiency or reliability of the opinions.           This is an

01:08:29   19   issue of -- of prejudice, which we -- we didn't feel --

01:08:34   20            THE COURT:     Well, let me say this -- let me say

01:08:37   21   this.   I don't expect the Defendant to get up before this

01:08:40   22   jury and tout its patent portfolio that's unrelated to

01:08:47   23   what's asserted in this case, to claim it has thousands of

01:08:52   24   patents, and it's a world class cutting edge IP company and

01:08:55   25   basically try to bolster its position with regard to
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 62 of 114 PageID #: 13274
                                                                                        62



01:08:59    1   unasserted patents that relate to unasserted technology.

01:09:02    2              There's not going to be this kind of we have more

01:09:04    3   patents than you have, so we're the good guys, and you're

01:09:06    4   the bad guys.    We're not going to -- we're not going to

01:09:09    5   create damages by counting the number of patents.             We're

01:09:12    6   not going to create liability issues on who has more

01:09:17    7   patents and who doesn't have that many patents.

01:09:20    8              Now, that's improper.     If that's what you're

01:09:29    9   getting at, that's not clear to me.         If you're trying to,

01:09:33   10   on the other hand, tell me that there's a provision in

01:09:34   11   their expert's report where he talks about Samsung patents

01:09:39   12   and applications in a way that's improper, my question is

01:09:42   13   why didn't you challenge that expert's report?

01:09:45   14              I really -- I really am not sure what you're

01:09:47   15   trying to get to here, counsel.        Maybe you could clarify

01:09:50   16   that for me.

01:09:51   17              MR. RUBIN:   Well, Your Honor, we are -- we do have

01:09:55   18   a concern, which is the one that you just pointed to about

01:10:02   19   showing a large number of Samsung patents.           And so we

01:10:09   20   think --

01:10:09   21              THE COURT:   There's -- there's nothing wrong with

01:10:11   22   Samsung saying they own patents.

01:10:13   23              MR. RUBIN:   No, Your Honor.

01:10:14   24              THE COURT:   But we're not going to talk about how

01:10:16   25   many they have versus how many you have.          This is not a
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 63 of 114 PageID #: 13275
                                                                                        63



01:10:19    1   schoolyard fight where my brother's bigger than your

01:10:26    2   brother, and, therefore, we're going to win the tussle on

01:10:28    3   the playground.    That's not how this is going to get tried.

01:10:31    4              MR. RUBIN:    So, Your Honor, the reason that I was

01:10:33    5   talking about DTX-431 is this is the one example of a

01:10:38    6   Samsung patent that they point to in opposing our motion in

01:10:40    7   limine.    So I was trying to respond to the arguments that

01:10:46    8   they made in their brief and to show how it actually --

01:10:51    9   what they cited in their brief helps to illustrate the

01:10:54   10   problem that -- that we're concerned about.

01:10:58   11              THE COURT:    Let me do this, Mr. Rubin, let me hear

01:11:00   12   from Samsung on this.      Maybe that will give me some

01:11:03   13   clarity.

01:11:10   14              MR. HASLAM:    The one thing we're not going to do

01:11:12   15   is count patents and say we have more patents than they do.

01:11:16   16   This relates to --

01:11:17   17              THE COURT:    Tell me what you do want to do, and

01:11:19   18   then I'll determine whether it's appropriate or not.

01:11:21   19              MR. HASLAM:    Just as a preface, as we cited in our

01:11:23   20   briefs, our patents may be relevant and are relevant, we

01:11:31   21   believe, to the issue of willfulness.

01:11:32   22              The patents -- and it's a handful of them.          It

01:11:35   23   will be four or five at most, either for our expert or for

01:11:38   24   crossing their experts.      One set of patents deals with --

01:11:46   25   and it -- it's -- the filing dates on these predate the
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 64 of 114 PageID #: 13276
                                                                                        64



01:11:49    1   dates of the relevant patents.

01:11:52    2            So for the '311, one of the non-infringement

01:11:54    3   arguments we have in this case is we do not have a

01:12:00    4   substrate that has a touch sensor which is configured to

01:12:03    5   wrap around a display.      It's disputed.      We -- we put the

01:12:10    6   touch sensor directly on the display with no substrate.

01:12:13    7            Now, it's a disputed issue as to whether what it's

01:12:16    8   on is part of the display or a separate substrate.             We have

01:12:20    9   patents that deal with integrating the touch sensor

01:12:25   10   directly into the display.       And it is relevant to show our

01:12:30   11   good faith that we thought what we were doing was

01:12:34   12   different.

01:12:34   13            The jury may disagree with us because that issue

01:12:36   14   is going to go to the jury.       Likewise, on the '2 -- on the

01:12:42   15   '338, predating the '338 patent, we began working -- going

01:12:48   16   from a two or a three-transistor, such as the '450 and the

01:12:55   17   '338, to begin moving towards a multiple transistor

01:13:00   18   embodiment, including what we now have as the

01:13:03   19   seven-transistor embodiment.

01:13:04   20            So it is focused, targeted, and it -- it is going

01:13:08   21   to be argued not that we don't infringe or that because we

01:13:13   22   have a patent we don't infringe, but that it goes to our

01:13:17   23   good faith.

01:13:17   24            And -- and I will just add, I think it's relevant

01:13:23   25   because in numerous mock juries that I have listened to,
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 65 of 114 PageID #: 13277
                                                                                        65



01:13:27    1   the panel almost always asks, well, if this is different,

01:13:33    2   where is their patent?      And I think it's relevant for us to

01:13:37    3   see here's -- we thought these differences were significant

01:13:43    4   enough to try to get a patent on it.

01:13:44    5            And we're not going to argue that that's the be

01:13:47    6   all and end all, forget it.       But it is show -- does show

01:13:50    7   that we believe enough that we were different than what was

01:13:53    8   in the prior art that we went ahead and patented what we

01:13:58    9   thought was novel, which was integrating the touch sensor

01:14:02   10   with a display or going to a seven-transistor

01:14:06   11   implementation.

01:14:08   12            And that's --

01:14:09   13            THE COURT:     Well, certainly, Mr. Haslam, the

01:14:13   14   Defendant can explain to the jury the history of its

01:14:19   15   products and how it got there.        And I don't see any reason

01:14:35   16   why you can't present a narrative about the ark of your

01:14:43   17   products.   However, I think there -- I think there needs to

01:14:51   18   be some gatekeeping as to what you say as regards to your

01:14:56   19   prior patents.

01:15:00   20            I'm not telling you that there may not be a

01:15:03   21   context in which that's relevant.         I am telling you that

01:15:09   22   it's hard enough to keep the jury focused on the three

01:15:12   23   asserted patents in this case without additional extraneous

01:15:17   24   patents flying around left and right.          And there is very

01:15:20   25   real risk of confusion here.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 66 of 114 PageID #: 13278
                                                                                        66



01:15:22    1            I'm much of the same mind as I was earlier, that

01:15:27    2   as you present your narrative from the Defendants'

01:15:29    3   standpoint, if there's a place in that process where it

01:15:35    4   makes sense to mention that you have patented protection on

01:15:40    5   a certain aspect of it, you can certainly approach and ask

01:15:43    6   for leave.

01:15:44    7            But I'm not prepared to say you can talk about as

01:15:47    8   many different additional Samsung patents as you want to.

01:15:50    9   I just think that opens the door to confusion.            And as I

01:15:58   10   say, the focus of this trial needs to be on the asserted

01:16:00   11   claims of the three asserted patents.          And I -- I feel part

01:16:05   12   of my responsibility is try to avoid any confusion and keep

01:16:08   13   the jury focused on the issues here.

01:16:11   14            I'm not telling you I'm not going to let you

01:16:13   15   mention what you've said.       But I'm going to have to hear

01:16:16   16   that narrative from you and have the context of how it's

01:16:21   17   presented, and then let you make your request.            Is that

01:16:24   18   understood?

01:16:24   19            MR. HASLAM:     I understand, Your Honor.        And

01:16:27   20   just -- I never intended to, and clearly won't, I don't

01:16:31   21   intend to try to go through the drawings and the claims of

01:16:33   22   those patents.    Essentially, I think the title or one

01:16:38   23   figure may be enough to just say we had a patent on this,

01:16:40   24   or we have a patent on that, and that's about it.

01:16:42   25            THE COURT:     There again, I'll be in a better
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 67 of 114 PageID #: 13279
                                                                                        67



01:16:45    1   position to know when I've heard everything, and then you

01:16:47    2   tell me exactly what you do or don't want to show the jury.

01:16:50    3            MR. HASLAM:     Understood.

01:16:51    4            THE COURT:     So to enforce the Court's gatekeeping

01:16:57    5   role and to carry out what I've just said in the record,

01:17:00    6   I'm going to grant Plaintiff's Motion in Limine No. 3.

01:17:03    7            And I'll carry any requests for leave to go into

01:17:09    8   Defendants' patents as indicated in the context of the

01:17:14    9   real-time presentation of the evidence.

01:17:16   10            All right.     Next is Plaintiff's Motion in Limine

01:17:19   11   No. 4.

01:17:20   12            What is the status of this, counsel?

01:17:23   13            MS. HENRY:     I'm happy to report that we have an

01:17:29   14   agreement on 4, 5, 6, and 7.       I'm happy -- well, I say I

01:17:33   15   have an agreement on 4, 5, and 7.         We're going to drop 6,

01:17:37   16   so that takes care of the next four.         I'm happy to read

01:17:41   17   those agreements into the record.

01:17:42   18            THE COURT:     Tell me -- let's start with

01:17:43   19   Plaintiff's MIL No. 4, Ms. Henry.

01:17:45   20            MS. HENRY:     No. 4, the agreed MIL is Defendants

01:17:48   21   will not present evidence or argument regarding Russ August

01:17:50   22   & Kabat's involvement in Solas's acquisition of the

01:17:52   23   patents-in-suit, including any contingent fee agreement,

01:17:56   24   possible role as buyer, or ownership interest.

01:17:59   25            Defendants, however, may present evidence and
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 68 of 114 PageID #: 13280
                                                                                        68



01:18:01    1   argument that Solas was represented by experienced patent

01:18:03    2   counsel in the patent acquisition process.

01:18:05    3            THE COURT:     Is that agreed to by the Defendant,

01:18:08    4   Mr. Haslam?

01:18:08    5            MR. HASLAM:     Yes, it is, Your Honor.

01:18:10    6            THE COURT:     Then I'll order Plaintiff's MIL No. 4

01:18:13    7   granted as agreed to and as recited into the record.

01:18:17    8            And in a little bit slower fashion, Ms. Henry,

01:18:21    9   tell me what the agreement on No. 5 is.

01:18:23   10            MS. HENRY:     Yes, Your Honor.

01:18:24   11            The agreement on MIL 5 is Defendants agree to not

01:18:27   12   introduce evidence or argument calling Magnetar Capital or

01:18:32   13   any entity involved with Solas a hedge fund or similar

01:18:36   14   investment vehicle, e.g., private equity or investor fund.

01:18:41   15   References of this type will be redacted from pre-admitted

01:18:45   16   documents and deposition designations.          This does not

01:18:47   17   preclude Defendants from introducing evidence that Solas

01:18:50   18   has investors and/or partners generally.

01:18:53   19            THE COURT:     Do Defendants agree with that

01:18:56   20   representation?

01:18:56   21            MR. HASLAM:     Yes, Your Honor.

01:18:57   22            THE COURT:     All right.     Based on the agreement of

01:18:58   23   the parties, I'll grant Plaintiff's Motion in Limine No. 5

01:19:03   24   as announced into the record.

01:19:04   25            And do I understand, Ms. Henry, the Plaintiffs are
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 69 of 114 PageID #: 13281
                                                                                        69



01:19:10    1   withdrawing the requested Motion in Limine No. 6?

01:19:12    2            MS. HENRY:     That's correct, Your Honor.

01:19:13    3            THE COURT:     Then it's withdrawn.

01:19:14    4            That brings us to Plaintiff's Motion in Limine No.

01:19:17    5   7.

01:19:18    6            What's the potential agreement here?

01:19:19    7            MS. HENRY:     Our agreement is that Defendants will

01:19:21    8   agree not to use the terms "troll," "pirate," "NPE,"

01:19:28    9   "non-practicing entity," or "patent assertion entity" to

01:19:30   10   refer to Solas.     Defendants are not precluded from raising

01:19:33   11   any argument, evidence, or testimony that Solas does not

01:19:37   12   manufacture or sell products.        Defendants are also not

01:19:40   13   precluded from disclosing Solas's business -- discussing

01:19:44   14   Solas's business model.

01:19:46   15            THE COURT:     All right.     Is there agreement on this

01:19:48   16   from the Defendants?

01:19:49   17            MR. HASLAM:     Yes, Your Honor.

01:19:49   18            THE COURT:     Then pursuant to the parties'

01:19:53   19   agreement, the Court grants Plaintiff's Motion in Limine

01:19:55   20   No. 7 as announced into the record.

01:19:57   21            That brings us to Plaintiff's Motion in Limine

01:20:00   22   No. 8.

01:20:01   23            Where are we on this, counsel?

01:20:03   24            MS. HENRY:     We have an agreement on that one, as

01:20:05   25   well, Your Honor.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 70 of 114 PageID #: 13282
                                                                                        70



01:20:05    1              THE COURT:     Let me hear from you then.

01:20:06    2              MS. HENRY:     The agreement is that that MIL will be

01:20:09    3   granted.    Samsung will redact the lump-sum amounts from the

01:20:13    4   licenses referenced in that motion in limine.            And Solas

01:20:15    5   will not insinuate those lump-sum amounts were large.

01:20:20    6              I apologize.     That one is not quite as eloquent.

01:20:25    7   It was an agreement made over the lunch hour.

01:20:26    8              THE COURT:     All right.   Is there any concern or

01:20:28    9   question about exactly which agreements and which numbers

01:20:31   10   in those agreements we're talking about?          Both -- both

01:20:34   11   sides --

01:20:34   12              MS. HENRY:     I don't believe so, Your Honor.

01:20:35   13              THE COURT:     Are both sides on the same --

01:20:37   14              MS. HENRY:     I'll left Defendant --

01:20:38   15              MR. HASLAM:     Yes.   We will redact the amounts, but

01:20:40   16   the licenses will come in simply to show that they were

01:20:44   17   lump-sum licenses without the amounts.

01:20:47   18              THE COURT:     All right.   Based on the parties'

01:20:51   19   agreement as stated into the record, I'll grant Plaintiff's

01:20:53   20   Motion in Limine No. 8.

01:20:54   21              What about Plaintiff's No. 9?

01:20:57   22              MS. HENRY:     That one is also resolved, Your Honor.

01:20:59   23   The parties agree that that motion in limine should be

01:21:01   24   granted based on the Court's earlier rulings on the

01:21:04   25   dispositive motions.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 71 of 114 PageID #: 13283
                                                                                        71



01:21:05    1            THE COURT:     Defendants concur with that

01:21:07    2   representation?

01:21:07    3            MR. HASLAM:     Yes, Your Honor.

01:21:09    4            THE COURT:     Then Plaintiff's Motion in Limine No.

01:21:11    5   9 is granted.

01:21:12    6            What about Plaintiff's Motion in Limine No. 10?

01:21:17    7            MS. HENRY:     Solas withdraws -- excuse me, Motion

01:21:21    8   in Limine No. 10.

01:21:21    9            THE COURT:     Plaintiff's No. 10 is withdrawn.

01:21:25   10            What about Plaintiff's No. 11?

01:21:27   11            MS. HENRY:     We have an agreement, Your Honor.

01:21:29   12   That one was included in the joint filing.           I do have it if

01:21:32   13   you'd like me to read it into the record to be a hundred

01:21:36   14   percent clear.

01:21:36   15            THE COURT:     I'd like it in the record to be a

01:21:38   16   hundred percent clear.

01:21:47   17            MS. HENRY:     This language is -- was included in

01:21:50   18   the parties' joint filing that was filed on the 7th.             I

01:21:50   19   apologize.   I don't have the document number.           But that

01:21:56   20   agreement is Defendants will not present evidence or

01:21:57   21   testimony before the jury related solely to any of their

01:22:00   22   equitable defenses.

01:22:03   23            THE COURT:     Defendants concur with that as agreed

01:22:05   24   to?

01:22:05   25            MR. HASLAM:     Yes, Your Honor.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 72 of 114 PageID #: 13284
                                                                                        72



01:22:06    1            THE COURT:     Then Plaintiff's Motion in Limine No.

01:22:09    2   11 is granted as agreed and as announced into the record.

01:22:14    3            All right.     Are you aware of any other disputed

01:22:18    4   motions in limine urged by the Plaintiff that haven't been

01:22:20    5   addressed by the Court, Ms. Henry?

01:22:21    6            MS. HENRY:     No, Your Honor.

01:22:22    7            THE COURT:     All right.     Then let's move to

01:22:24    8   Defendants' motions in limine, beginning with Defendants'

01:22:29    9   Motion in Limine No. 1.

01:22:30   10            What's the status of this?

01:22:39   11            MS. HENRY:     That one is not mine, Your Honor.          So

01:22:41   12   I'm just going to say I -- I'm not sure.          I don't think we

01:22:44   13   have an agreement on Motion in Limine -- Defendants' Motion

01:22:47   14   in Limine No. 1, I don't believe.

01:22:49   15            MR. LERNER:     That's right.

01:22:50   16            THE COURT:     Then let me hear what Defendants'

01:22:52   17   posture is.

01:22:53   18            MR. LERNER:     Your Honor, in this motion, we're

01:22:57   19   seeking to preclude any testimony by Mr. Credelle about

01:23:00   20   non-infringing alternatives.       And this is one we had hoped

01:23:02   21   to resolve.

01:23:03   22            He doesn't have opinions in his expert report

01:23:05   23   about non-infringing alternatives.         And there appears to be

01:23:08   24   a dispute about three paragraphs in his report.            Solas

01:23:14   25   cites 182 to '84 where he says he understands Samsung has
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 73 of 114 PageID #: 13285
                                                                                        73



01:23:18    1   not identified design-arounds.        He gives a legal standard

01:23:22    2   for non-infringing alternatives.        And then he says in

01:23:26    3   Paragraph 184:    To the extent that Samsung or its experts

01:23:31    4   attempt to argue about the viability of design-arounds or

01:23:34    5   non-infringing alternatives to the asserted patents, I

01:23:36    6   disagree and reserve the right to supplement and to respond

01:23:39    7   to any new arguments Samsung raises.

01:23:41    8            We don't believe that's a -- we just want to

01:23:44    9   confirm that he can't offer opinions about the specific

01:23:48   10   non-infringing alternatives that he hasn't addressed.              He

01:23:50   11   didn't address any of them or give any reasons.

01:23:53   12            And the other part is the -- Solas cites

01:23:58   13   statements in his opening and rebuttal reports about

01:24:01   14   benefits of metal mesh touch sensors over ITO.            That -- we

01:24:07   15   don't take any issue with him testifying to those

01:24:09   16   statements, but they don't get to the issue, which is

01:24:13   17   products that have the ITO were a non-infringing

01:24:13   18   alternative.

01:24:16   19            And the fact that there might be some arguable

01:24:20   20   disadvantages to ITO doesn't get to that issue.            It's -- if

01:24:23   21   he wants to say ITO is not as good as metal mesh,

01:24:28   22   consistent with his report, we -- we see no issue.             It's

01:24:31   23   that he didn't offer an opinion that ITO would be

01:24:38   24   unsuitable for the accused device -- devices.

01:24:38   25            THE COURT:     Well, I don't know how many times I
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 74 of 114 PageID #: 13286
                                                                                        74



01:24:40    1   have to say it, but the expert witnesses in this case are

01:24:43    2   going to be constrained to their reports, and they're not

01:24:45    3   going to testify beyond the scope of their reports.

01:24:48    4            And if an expert has rendered a report that says,

01:24:52    5   I reserve the right to supplement it and they have not

01:24:55    6   sought and obtained leave of the Court to submit a

01:24:59    7   supplemental report and that supplemental report has not

01:25:01    8   been presented with the Court's approval, they're not going

01:25:04    9   to supplement it on the fly in real-time as a surprise or

01:25:09   10   an ambush to the other side.

01:25:10   11            I don't know why this should be before me as a

01:25:12   12   motion in limine.     The rules are expert witnesses are

01:25:19   13   constrained and confined to the content of their reports,

01:25:22   14   no more, no less.

01:25:24   15            So if Mr. Credelle attempts to testify beyond the

01:25:29   16   scope of his report, that and that alone should be a basis

01:25:33   17   for the Defendant to object to it.         And if I'm persuaded

01:25:38   18   that that's correct, I'll exclude it.

01:25:39   19            But this, again, gets back to the fact that that

01:25:42   20   process is highly disruptive.        And I've already addressed

01:25:45   21   it earlier in these pre-trial proceedings to make it

01:25:51   22   sure -- make it clear that either party who wants to raise

01:25:54   23   that objection needs to be darned sure they're on solid

01:25:58   24   ground before they do because it's not a simple, you know,

01:26:03   25   sustained or overruled.      It's send out the jury, get the
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 75 of 114 PageID #: 13287
                                                                                        75



01:26:06    1   report, go through the process, hear the argument.

01:26:09    2            I will say this to you, and I need to make this

01:26:13    3   clear to both sides.      To the extent over the course of the

01:26:16    4   trial that one party or the other raises an objection that

01:26:20    5   an expert witness is attempting to exceed the scope of

01:26:23    6   their reports and I have to send the jury out and get to

01:26:26    7   the bottom of it like I've indicated, then all the time

01:26:30    8   that it takes to do that is going to be charged to whoever

01:26:34    9   comes out on the short end of that objection.

01:26:36   10            And so you're going to be using trial time.

01:26:39   11   That's -- because, quite honestly, that can take 15 or 20

01:26:43   12   minutes in the middle of an examination of a witness, which

01:26:46   13   is indicative of how -- how highly disruptive it is.

01:26:49   14            Certainly, if it's warranted and it's supported

01:26:52   15   and it's clear that the experts stepped across the line,

01:26:55   16   make the objection.     And the other side will bear the cost

01:26:59   17   of the time that's wasted to confirm that.

01:27:01   18            But I don't know why this should be before me as

01:27:04   19   a -- as a limine matter, Mr. Lerner.

01:27:07   20            MR. LERNER:     It was the reservation of rights,

01:27:10   21   Your Honor.

01:27:10   22            THE COURT:     Can you tell me?

01:27:10   23            MR. LERNER:     And --

01:27:11   24            THE COURT:     It's what?

01:27:12   25            MR. LERNER:     It's the reservation of rights, and
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 76 of 114 PageID #: 13288
                                                                                        76



01:27:14    1   we thought that Plaintiffs would have agreed to this, and

01:27:16    2   it was the lack -- maybe we should hear from them -- the

01:27:18    3   lack of agreement that gave us concern.          We recognize we

01:27:21    4   don't want to disrupt trial over these issues that could

01:27:24    5   have been addressed before.

01:27:28    6              But that was why we raised it, Your Honor, to --

01:27:29    7   to confirm that this reservation of rights or this blanket

01:27:32    8   statement to the extent they argue this, I disagree, would

01:27:35    9   not support some later opinions that have not been

01:27:38   10   disclosed.

01:27:39   11              THE COURT:    Well, let me hear from the Plaintiff

01:27:40   12   on this.

01:27:40   13              What's Plaintiff's position, and why am I -- why

01:27:43   14   am I hearing about this now?

01:27:45   15              MR. BUCZKO:    Your Honor, Jacob Buczko for

01:27:47   16   Plaintiff.

01:27:47   17              So the reason why you're hearing about this now is

01:27:51   18   that -- so Samsung moved to exclude Mr. Credelle from

01:27:56   19   testifying with regard to non-infringing alternatives.

01:27:58   20   There are disclosed opinions with regard to non-infringing

01:28:02   21   alternatives in his report.

01:28:03   22              And I can refer to, for example, his rebuttal

01:28:07   23   report where he describes the benefits of the technology

01:28:09   24   covered by the '311 patent in comparison to the alternative

01:28:15   25   ITO sensors.    And he goes on for about 10 paragraphs on
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 77 of 114 PageID #: 13289
                                                                                        77



01:28:19    1   that.

01:28:19    2            So that being in his report and being mentioned as

01:28:22    3   an alternative is a fair topic of testimony.

01:28:25    4            THE COURT:     I don't know how to be any clearer.

01:28:27    5   If it's in his report, it's fair game.          If it's not in the

01:28:30    6   report, it's improper.      And -- and both sides ought to be

01:28:33    7   able to read the same report and determine in the same

01:28:36    8   fashion that this is either in or out of the report.

01:28:39    9            MR. BUCZKO:     Thank you, Your Honor.

01:28:40   10            I think Defendants' position is that that

01:28:44   11   testimony in his report has nothing to do with

01:28:46   12   alternatives, even though it talks about alternatives, and

01:28:48   13   it talks about the disclosed Samsung alternative of using

01:28:52   14   the ITO sensor.

01:28:54   15            So I think that's where the confusion is between

01:28:56   16   the parties.    I agree, I don't think that there's a live

01:28:58   17   issue here anymore.

01:29:00   18            THE COURT:     Well, let me -- let me just make it

01:29:01   19   very clear.    Both sides will be well served in examining

01:29:07   20   their experts in the manner that hews as closely as

01:29:11   21   possible to the text of their written reports.

01:29:13   22            I'm going to deny Defendants' Motion in Limine No.

01:29:16   23   1.   This is clearly addressed by the Court's previous

01:29:20   24   directives to ensure that expert witnesses on both sides

01:29:24   25   are constrained by the contents of their reports with
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 78 of 114 PageID #: 13290
                                                                                        78



01:29:31    1   regard to their testimony before the jury.

01:29:33    2            All right.     That brings us to Defendants' Motion

01:29:35    3   in Limine No. 2.

01:29:36    4            MR. HASLAM:     That one is withdrawn, Your Honor.

01:29:38    5            THE COURT:     All right.     Defendants' Motion in

01:29:41    6   Limine No. 2 is withdrawn.

01:29:42    7            What about Defendants' Motion in Limine No. 3?

01:29:46    8            MR. CHO:     Good afternoon, Your Honor.        Daniel Cho

01:29:48    9   on behalf of Defendants.      I'm not listed as the arguing

01:29:51   10   attorney on this motion, but with your permission, I'd like

01:29:53   11   to argue it.

01:29:53   12            THE COURT:     You've appeared in the case?

01:29:54   13            MR. CHO:     Yes, I have.

01:29:55   14            THE COURT:     Please proceed.

01:29:56   15            MR. CHO:     Solas should be precluded from offering

01:30:01   16   evidence or argument concerning secondary considerations.

01:30:01   17   There are several reasons for this.

01:30:06   18            First, under the Federal Rules of Civil Procedure,

01:30:06   19   they have not disclosed during fact discovery their factual

01:30:09   20   basis for at least the secondary considerations of copying

01:30:12   21   and praise.

01:30:13   22            We served a contention rog on this early in fact

01:30:17   23   discovery.     We followed up about it.      They never

01:30:19   24   supplemented throughout fact discovery.          This is

01:30:21   25   prejudicial, Your Honor, because we had no notice to
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 79 of 114 PageID #: 13291
                                                                                        79



01:30:24    1   prepare our expert report in response to what Defendants --

01:30:28    2   what Solas disclosed on June 22nd in their rebuttal report,

01:30:33    3   the secondary considerations of copying and praise.

01:30:37    4            For copying, in particular, Your Honor, there's no

01:30:42    5   expert opinion from Solas concerning any products or

01:30:43    6   embodiments that practice the asserted patents.            And for

01:30:45    7   the '311 patent, the one that covers the touch sensor -- is

01:30:50    8   directed to the touch sensor, there's some vague

01:30:52    9   accusations as to copying Atmel's samples by Samsung

01:30:56   10   Display, but without any evidence that what Samsung Display

01:30:59   11   received was actually an embodiment of the invention.

01:31:02   12            This is highly confusing to the jury.           It's

01:31:05   13   prejudicial.    And Solas should not be permitted to rely on

01:31:08   14   insinuations of copying when there's simply no record

01:31:11   15   evidence to support it.

01:31:12   16            For various other secondary considerations, Your

01:31:16   17   Honor, Solas's expert -- no opinions about nexus, tying the

01:31:21   18   secondary considerations to the actual claimed invention,

01:31:25   19   particularly to the novel step of the asserted claims.

01:31:30   20            Solas's experts try to offer Defendants' sales of

01:31:36   21   the accused products as evidence of commercial success.

01:31:39   22   But there is no nexus there to the merits of the actual

01:31:44   23   claimed inventions.

01:31:45   24            Defendants phones, as you know, as we've been

01:31:48   25   talking about, have many, many components and features
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 80 of 114 PageID #: 13292
                                                                                        80



01:31:52    1   beyond just the OLED display directed by the '338 and '450

01:31:59    2   patents and the touch sensor for the '311 patent.

01:32:02    3            And for that reason, Your Honor, without tying any

01:32:05    4   of the secondary considerations to what is actually claimed

01:32:05    5   in the -- in the asserted patents, particularly where the

01:32:10    6   claims are not directed to the overall consumer phones that

01:32:13    7   are accused but to smaller components, any discussion or

01:32:17    8   argument will be confusing to the jury and prejudicial.

01:32:19    9            THE COURT:     Let me hear from Solas in response.

01:32:23   10            MR. RUBIN:     Thank you, Your Honor.

01:32:35   11            MIL No. 3 should be rejected for a number of

01:32:40   12   reasons, but probably the most important one is that it --

01:32:45   13   it is an untimely Daubert motion.

01:32:48   14            The -- most of the briefing on this, about three

01:32:53   15   pages of it, are devoted to arguments concerning the

01:32:56   16   sufficiency or reliability of the opinion -- the expert

01:33:00   17   opinions that they're challenging, whether they've shown --

01:33:05   18   whether the experts have shown a nexus, whether our damages

01:33:12   19   expert's opinions properly were related to commercial

01:33:14   20   success or instead to Georgia-Pacific Factor 8.

01:33:17   21            These are all the sorts of things that should have

01:33:20   22   been challenged as a Daubert -- the issues that should have

01:33:24   23   been raised in the Daubert motion if they were seeking to

01:33:26   24   exclude the testimony.

01:33:27   25            The same is true of the argument that the
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 81 of 114 PageID #: 13293
                                                                                        81



01:33:34    1   secondary considerations were not disclosed in our

01:33:38    2   discovery responses, but there, in fact, the opinions that

01:33:43    3   the experts offer were fairly disclosed.

01:33:48    4            Our interrogatory response, for example, talks

01:33:51    5   about failure -- failure by others, including Samsung, and

01:34:00    6   Mr. Credelle's opinions in the report that they're seeking

01:34:03    7   to exclude talk about how Samsung failed to develop, for

01:34:14    8   example, certain touch sensor technology and turn to Atmel,

01:34:20    9   a supplier of theirs, for information on how to make their

01:34:25   10   products better.

01:34:25   11            So the secondary -- the -- the opinion that

01:34:31   12   offered was actually disclosed -- or the type of opinion

01:34:36   13   that would be offered was disclosed in the discovery

01:34:39   14   responses.

01:34:40   15            So for those reasons, the MIL should be denied.

01:34:42   16            THE COURT:     All right.     Well, with regard to this

01:34:51   17   matter, the Court's persuaded that this really is a late

01:34:58   18   and improper Daubert motion.       And for that reason, I'm

01:35:05   19   going to deny Defendants' Motion in Limine No. 3.

01:35:07   20            All right.     Defendants' Motion in Limine No. 4.             I

01:35:22   21   assume we have an agreement because we're not going to talk

01:35:24   22   about discovery disputes in front of the jury.

01:35:26   23            MR. GILLAM:     Gil Gillam for Samsung.        I would

01:35:29   24   assume so, as well, Your Honor.

01:35:30   25            The reason we're having some discussion about it
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 82 of 114 PageID #: 13294
                                                                                        82



01:35:33    1   is based on the discussions that we had with counsel,

01:35:37    2   particularly this particular area.

01:35:38    3            They indicated that they wanted to perhaps discuss

01:35:42    4   with an expert the fact that Samsung had not produced any

01:35:47    5   documents in support of something.         I said if that's as far

01:35:50    6   as you want to go with it, that's fine.

01:35:52    7            But I said, if you want to say to that expert,

01:35:55    8   Samsung had a duty to provide documents and then Samsung

01:36:00    9   failed to provide those documents, then what they're doing

01:36:03   10   is setting up the duty and the failure to meet that duty

01:36:07   11   which should have been brought to the Court.           So it's a

01:36:09   12   matter of how they present the questions.

01:36:11   13            So, basically, during the lunch hour, I think we

01:36:13   14   arrived at some language which we think would probably

01:36:16   15   cover this, and that would be that there would be no

01:36:21   16   evidence, argument, or suggestion relating to the -- to the

01:36:23   17   parties' discovery obligations, discovery disputes, or

01:36:31   18   discovery deficiencies.      And I thought we had a deal on

01:36:34   19   that, but they seem to be concerned about deficiencies.

01:36:36   20            If they are complaining about deficiencies, again,

01:36:39   21   Your Honor, that should have been brought to the Court.                 So

01:36:41   22   that's what the dispute is.

01:36:42   23            THE COURT:     What's the Plaintiff's position?

01:36:45   24            MR. HOFFMAN:     Your Honor, the only concern is that

01:36:52   25   the word "deficiency" not be read to exclude pointing out
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 83 of 114 PageID #: 13295
                                                                                        83



01:36:57    1   where -- having the witnesses or the attorneys say there's

01:37:02    2   a lack of evidence or that Defendants produced no evidence

01:37:04    3   on this point.    That could be considered a deficiency.

01:37:07    4   It's not really a discovery dispute.         So we had a concern

01:37:10    5   about the vagueness of the word "deficiency."

01:37:13    6            As long as they agree that the deficiency does not

01:37:15    7   cover that situation, and it's on the record here, then

01:37:19    8   that -- that language is fine.

01:37:20    9            THE COURT:     That's what I thought I heard

01:37:22   10   Mr. Gillam say when he went to the podium.

01:37:24   11            Mr. Gillam, what's your response?

01:37:26   12            MR. GILLAM:     That's correct, Your Honor.         As long

01:37:28   13   as they -- as long as neither side frames it in some way

01:37:34   14   that there was a dispute or deficiency insofar as an

01:37:38   15   obligation of this Court's rules, I'm fine with that.

01:37:42   16            As far as us saying they had no evidence of

01:37:44   17   infringement on this particular patent, we should be able

01:37:45   18   to argue that.    If they want to say they had no evidence

01:37:49   19   with respect to this particular invalidity matter, they

01:37:54   20   should be able to argue that.        We have no problem with

01:37:57   21   that.   It's the discovery disputes.

01:37:58   22            THE COURT:     Read -- read again to me, Mr. Gillam,

01:38:02   23   the language you read earlier.

01:38:03   24            MR. GILLAM:     Yes, Your Honor.

01:38:04   25            No evidence, argument, or suggestion relating to
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 84 of 114 PageID #: 13296
                                                                                        84



01:38:10    1   the parties' discovery obligations, discovery disputes, or

01:38:17    2   discovery deficiencies.

01:38:21    3            THE COURT:     I'm going to grant Defendants' Motion

01:38:23    4   in Limine No. 4 on the basis just read into the record.

01:38:27    5            No. 5.     Do we have a dispute regarding burden of

01:38:34    6   proof?

01:38:34    7            MR. CHO:     Your Honor, we're pleased to report we

01:38:37    8   have an agreement on this MIL.        I'm happy to read it into

01:38:40    9   the record.

01:38:40   10            THE COURT:     Please do.

01:38:41   11            MR. CHO:     It's rather lengthy.

01:38:43   12            THE COURT:     Just read it slowly.

01:38:45   13            MR. CHO:     The parties shall not -- Agreed to

01:38:49   14   Defendants' Motion in Limine No. 5:         The parties shall not

01:38:52   15   make reference to the clear and convincing burden of proof

01:38:58   16   in a different area of the law, e.g., the burden of proof

01:38:58   17   required to commit an individual to an institution, revoke

01:39:03   18   parental rights, or terminate life support during opening,

01:39:06   19   closing, or the presentation of evidence.

01:39:08   20            With respect to voir dire, a party may only

01:39:11   21   inquire whether a potential juror's prior life experience

01:39:15   22   in another area of law would interfere with the ability to

01:39:19   23   apply the clear and convincing evidence standard, as the

01:39:20   24   Court has instructed them, if and only if a party

01:39:24   25   establishes that either, one, a potential juror served as a
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 85 of 114 PageID #: 13297
                                                                                        85



01:39:29    1   juror previously and that case involved a clear and

01:39:33    2   convincing standard; or, two, a potential juror has been

01:39:38    3   involved in litigation, i.e., either as a party or as -- as

01:39:41    4   a witness or as a close family member or friend of a party

01:39:46    5   or witness to a litigation that involved the clear and

01:39:48    6   convincing standard.      For the sake of clarity, a party may

01:39:51    7   inquire generally whether members of the panel have

01:39:55    8   experience in cases involving family law, divorce, or civil

01:40:00    9   commitment.   If any member of the panel answers

01:40:01   10   affirmatively, the party may then take up any further

01:40:04   11   inquiry about the nature of the case at the bench with that

01:40:07   12   member and counsel present without potentially tainting

01:40:10   13   anyone else on the panel.

01:40:12   14             THE COURT:    Does that accurately reflect the

01:40:15   15   agreement of the parties as far as the Plaintiff is

01:40:18   16   concerned?

01:40:18   17             MS. HENRY:    Yes, Your Honor.

01:40:19   18             THE COURT:    Well, based on that, I'll grant

01:40:23   19   Defendants' Motion in Limine No. 5 as recited into the

01:40:25   20   record.

01:40:30   21             Although as purely an aside, I'll observe that if

01:40:30   22   you're going to ask this panel has anybody ever been in a

01:40:33   23   family law matter or divorce, you're probably going to get

01:40:36   24   every hand on the panel that's going to go up.            And if you

01:40:39   25   want to spend your entire time pursuing this, that's your
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 86 of 114 PageID #: 13298
                                                                                        86



01:40:43    1   choice.

01:40:43    2              But Defendants' Motion in Limine No. 5, as

01:40:46    3   indicated, is granted.

01:40:47    4              MR. CHO:     Thank you, Your Honor.

01:40:48    5              THE COURT:     What about the status of Defendants'

01:40:51    6   Motion in Limine No. 6?

01:40:55    7              Is there an agreement here, or do we have a

01:40:58    8   dispute?

01:40:58    9              MR. LERNER:     Your Honor, Jeff Lerner for

01:41:00   10   Defendants.    There's still a dispute.

01:41:02   11              THE COURT:     Tell me what your position is then.

01:41:04   12              MR. LERNER:     As Your Honor mentioned, this case is

01:41:06   13   already complicated.       Three asserted patents, a number of

01:41:09   14   asserted claims, many accused products.          And what we're

01:41:12   15   trying to exclude through this is evidence and argument

01:41:17   16   about infringement or willful infringement based on things

01:41:21   17   that are not accused products.

01:41:23   18              To give an example, for willfulness, Solas appears

01:41:29   19   to be intending to rely on a claim chart prepared by a

01:41:34   20   patent broker concerning products at LG, not products that

01:41:39   21   contain any parts supplied by Samsung Display or Samsung

01:41:46   22   Electronics, that were provided to Samsung Electronics when

01:41:48   23   the patent broker was seeking to sell that portfolio.

01:41:52   24              These were not in any interrogatory response on

01:41:54   25   willful infringement.       And we asked what would be the
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 87 of 114 PageID #: 13299
                                                                                        87



01:41:58    1   factual basis.    They're not in an expert report.          And

01:42:01    2   there's no connection between the LG products and the

01:42:05    3   accused products.     We're trying to avoid these kinds of

01:42:08    4   references to other companies' products that would be

01:42:11    5   highly prejudicial and also would be problematic because

01:42:17    6   they didn't apply the Court's claim constructions.             They

01:42:22    7   rely on technical evidence that won't be available to the

01:42:25    8   jury.   They wouldn't be relevant at all.

01:42:28    9            We believe that to the extent Solas says it would

01:42:29   10   have marginal reference to knowledge of the patents, it

01:42:31   11   would be far outweighed by the undue prejudice.

01:42:33   12            The other materials are part of the infringement

01:42:38   13   case.   As Your Honor has ruled, we cannot seek a judgment

01:42:44   14   of non-infringement of some of the Apple accused products,

01:42:46   15   but Solas has arguments that accused products infringe

01:42:53   16   because they did a teardown of a later Apple product that

01:42:58   17   was never accused on the '450 patent.

01:43:01   18            And like I mentioned, to get into the details and

01:43:05   19   the ins and outs of unaccused products by other companies

01:43:09   20   would be problematic.      This is where what we would -- what

01:43:12   21   we believe would be appropriate is for the Court to

01:43:14   22   exercise its gatekeeping function.

01:43:16   23            To the extent there's any relevance to these, we

01:43:19   24   think it would be far outweighed by the risk of confusion

01:43:22   25   and prejudice because there'd have to be evidence and
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 88 of 114 PageID #: 13300
                                                                                        88



01:43:25    1   argument about how non-accused third-party products relate

01:43:29    2   or don't relate to accused products.         And we're trying to

01:43:32    3   avoid that side show through this motion in limine.

01:43:36    4            So that's -- that's the thrust of our argument on

01:43:38    5   this, Your Honor.

01:43:40    6            THE COURT:     Let me hear from the Plaintiff.

01:43:41    7            MR. BUCZKO:     First, Your Honor, with regard to the

01:43:51    8   infringement charts.      So those were documents that were in

01:43:57    9   Samsung's possession, which mentioned the patents-in-suit,

01:43:59   10   the '450 and '338 patents, and mapped the patents to OLED

01:44:06   11   smartphone products.      The accused products in this case are

01:44:08   12   OLED smartphone products.

01:44:11   13            So at the very least, this puts -- and our

01:44:15   14   argument would be under inquiry notice that its products

01:44:18   15   may similarly infringe those patents.

01:44:20   16            Now, this was heavily addressed in the motion for

01:44:23   17   summary judgment with regard to willful infringement that

01:44:25   18   Your Honor denied earlier this morning.          So this is part of

01:44:31   19   the facts, part of the narrative, part of the totality of

01:44:35   20   circumstances that must be taken into account when the jury

01:44:42   21   decides willful infringement.        I heard something about

01:44:44   22   undue prejudice, but I didn't hear what that undue

01:44:48   23   prejudice is.

01:44:48   24            The jury is not going to be confused.           The jury is

01:44:51   25   going to know that those are not Samsung products.             Samsung
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 89 of 114 PageID #: 13301
                                                                                        89



01:44:55    1   is -- has its non-infringement arguments in this case.

01:44:58    2   They're going to be shown simply for the fact that Samsung

01:45:01    3   was put on notice of the '338 and '450 patents, and they're

01:45:05    4   relevant to OLED smartphone products.

01:45:10    5             Now, with regard to the iPhone product, this is

01:45:12    6   another situation where this is something that was in

01:45:17    7   Mr. Credelle's opening report on -- in Paragraph 137.              And

01:45:22    8   so what he does is he relies on Samsung testimony and with

01:45:28    9   regard to how the manufacturing lines of certain products

01:45:32   10   relate to each other.

01:45:33   11             And we only -- he only had evidence for that

01:45:36   12   particular point on the iPhone product, but he tied it to

01:45:40   13   the accused product with the Samsung testimony about how

01:45:43   14   they use the same manufacturing line.

01:45:45   15             And so -- and this was a reasoned opinion that was

01:45:48   16   in his report that was not challenged or in the Daubert or

01:45:51   17   motion to strike process.       Again, I heard insistence that

01:45:58   18   there's prejudice, but I don't know what the real prejudice

01:46:01   19   is to Samsung in this regard.        And in any event, they

01:46:04   20   didn't move to strike it or move under Daubert to exclude

01:46:06   21   it.

01:46:11   22             And I think that addresses all of counsel's

01:46:13   23   points.

01:46:14   24             THE COURT:    All right.     Well, I'm not sure that

01:46:16   25   this is not, again, a camouflaged dispute over
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 90 of 114 PageID #: 13302
                                                                                        90



01:46:21    1   admissibility of exhibits, but I'm going to address it

01:46:24    2   nonetheless.

01:46:24    3            With regard to the Samsung charts that are mapped

01:46:50    4   to other products, notwithstanding that they may mention

01:46:55    5   one or more of the asserted patents, I just think that

01:47:05    6   under a 403 analysis, the probative value there is

01:47:09    7   outweighed by the prejudicial effect and outweighed by the

01:47:14    8   likelihood of confusion with the jury.

01:47:18    9            For the same reason, we've already talked about

01:47:29   10   other patents that are not asserted in this case, and I've

01:47:32   11   made it clear that there's a high risk of confusion if

01:47:36   12   unasserted patents are made a part of this trial.

01:47:45   13            So now it seems like Solas wants to use some of

01:47:51   14   Samsung's other patent documents to try to show a

01:47:54   15   contradictory position with regard to the claim language

01:47:57   16   regarding edge under the '311 patent.          I think that's -- I

01:48:04   17   think the use of other patents and other patent documents

01:48:06   18   other than the three asserted patents in this case is

01:48:09   19   highly risky and dangerous.       And but for advanced leave

01:48:18   20   having been granted by the Court, I don't see a basis to

01:48:21   21   allow those.

01:48:23   22            The same thing on the Apple and Sony products.

01:48:30   23   The probative value of those seems to me to be minimal.

01:48:38   24   Mr. Credelle uses Samsung products.         I think there's a

01:48:40   25   clear risk of confusion.
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 91 of 114 PageID #: 13303
                                                                                        91



01:48:46    1            Long story short, counsel, I'm going to grant

01:48:49    2   Defendants' Motion in Limine No. 6.         If there's a logical

01:48:55    3   and non-confusing and probative basis to seek leave from

01:48:59    4   the Court to go into any of this during the course of the

01:49:03    5   trial when the Court has the benefit of the evidence has

01:49:08    6   been actually presented and developed, you certainly have

01:49:10    7   leave to seek -- you have permission to seek leave from the

01:49:13    8   Court at that time.

01:49:14    9            But without -- without the benefit of that and as

01:49:18   10   I sit here in advance of the trial beginning, I see more

01:49:27   11   prejudice than I do probative value.

01:49:29   12            So on that basis, I'm going to grant Defendants'

01:49:32   13   MIL No. 6.

01:49:33   14            Let's go to Defendants' MIL No. 7.

01:49:36   15            Do we have any agreement here?

01:49:37   16            MR. HASLAM:     No, Your Honor.

01:49:39   17            THE COURT:     Then tell me what your position is,

01:49:42   18   Mr. Haslam.

01:49:42   19            MR. HASLAM:     Yes, sir.     This relates to the

01:49:44   20   relationship between Samsung and Atmel.          It's being offered

01:49:50   21   to go to the issue of copying and willfulness.            And we

01:49:54   22   believe under the caselaw and under 403 that the probative

01:50:02   23   value of what they want to argue is far outweighed by the

01:50:05   24   facts and far outweighed by the prejudice.

01:50:09   25            First of all, there's no evidence that the
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 92 of 114 PageID #: 13304
                                                                                        92



01:50:11    1   patent -- the '311 patent, the patent application was ever

01:50:13    2   made known to Samsung or that Atmel ever provided a copy of

01:50:19    3   the issued patent because at the time the patent issued,

01:50:26    4   Atmel had already sold its business.

01:50:28    5            So any dealings with Atmel on other products post

01:50:32    6   the sale of the Atmel business, including the touch sensor

01:50:36    7   business, would be irrelevant.

01:50:39    8            They cite the Liqwd case, and that case, I think,

01:50:45    9   is different.    In that case, somebody -- a competitor

01:50:51   10   entered into an NDA with a patentee, were shown the patent

01:50:54   11   application, had discussions and access to confidential

01:50:59   12   information, and then their product turned out to have one

01:51:03   13   of the key ingredients mentioned in the patent and the

01:51:06   14   technical documents.

01:51:07   15            And in that case, the Court -- the board had found

01:51:10   16   that there was copying, but then ignored it, and that's

01:51:14   17   what the reversal was on.

01:51:15   18            But I think the discussion in that case leading up

01:51:17   19   to its result is very instructive for here.           The vice that

01:51:25   20   the Liqwd Court talked about is we do not want every

01:51:29   21   infringement case to turn into an argument, essentially

01:51:31   22   because you infringe, you must have copied.           And that's

01:51:39   23   essentially what they're trying to argue here.

01:51:40   24            And the reason I don't think it's probative at all

01:51:43   25   is, remember, their invention was a flexible substrate with
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 93 of 114 PageID #: 13305
                                                                                        93



01:51:48    1   a touch sensor on it that they said was configured to wrap

01:51:50    2   around the display.

01:51:56    3              Samsung's initial products were ITO, which the

01:51:58    4   patent and the patentee said specifically was what they

01:52:01    5   were trying to avoid.      And then the follow-on products

01:52:06    6   which are accused of infringement, those ITO products are

01:52:09    7   not accused of infringement, the next products are arguably

01:52:17    8   different.    The jury is going to decide, but those are the

01:52:20    9   ones that have the integrated touch sensor directly on the

01:52:22   10   display and do away with the flexible substrate.

01:52:24   11              So there is no copying of anything that Atmel did

01:52:29   12   and --

01:52:30   13              THE COURT:    Doesn't this go to the willfulness

01:52:32   14   issue, to your knowledge, to your understanding of the

01:52:35   15   technology and the art?

01:52:42   16              MR. HASLAM:    But what's the relevance of that

01:52:44   17   since -- since the first products that we came out with

01:52:46   18   after this alleged arrangement with Atmel used the very

01:52:54   19   substance that they were trying to design around, an ITO

01:52:54   20   product?

01:52:58   21              Their patent criticizes ITO.       Says you can't --

01:53:00   22   you really -- you can't use it.        It's not flexible enough,

01:53:03   23   so we're coming up with this flexible substrate.

01:53:07   24              If we had used something that -- of their

01:53:08   25   technology, I might be -- I might not even be making this
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 94 of 114 PageID #: 13306
                                                                                        94



01:53:11    1   argument, but we didn't.

01:53:13    2              We have two differences.      The jury may disagree

01:53:16    3   with the second, the later products, but those are so far

01:53:20    4   downstream to think that the -- the relationship with Atmel

01:53:23    5   during the time that Atmel had this technology and owned

01:53:27    6   the patent, which they sold in 2015 for products that came

01:53:31    7   out later, 2018, I think the -- it is extremely tenuous to

01:53:39    8   say that somehow what we did in 2012 and '13 and '14 and

01:53:44    9   maybe '15, somehow we copied it as our second iteration of

01:53:51   10   product which has a patented difference, which is a unitary

01:53:52   11   display touch sensor.

01:53:53   12              THE COURT:    Well, there -- there may be no basis

01:53:55   13   upon which to urge copying, but the knowledge that would

01:54:04   14   open the door to copying is also the knowledge that would

01:54:08   15   go to the state of mind of the Defendant.           I mean, the same

01:54:15   16   evidence can be probative for a valid reason, and it might

01:54:17   17   not be probative for an invalid reason.

01:54:20   18              I'm not saying I disagree with your arguments on

01:54:22   19   copying.    I'm just not sure that for other live issues in

01:54:26   20   the case it's still not probative.

01:54:28   21              MR. HASLAM:    Well, it's -- it's not from knowledge

01:54:30   22   of the patent because they never told us about the patent,

01:54:34   23   as far as I know.       If I'm wrong, they can get up and tell

01:54:36   24   me I'm wrong.    But this was a business relationship.

01:54:39   25   There's -- there's no dispute --
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 95 of 114 PageID #: 13307
                                                                                        95



01:54:41    1            THE COURT:     Let me hear from the Plaintiff.

01:54:42    2            MR. HASLAM:     Yeah, okay.

01:54:51    3            THE COURT:     What's Plaintiff's posture?

01:54:53    4            MR. HOFFMAN:     We think Your Honor has it exactly

01:54:55    5   right, and this is basically the motion the Court has

01:54:58    6   already rejected both under their MIL on secondary indicia

01:55:03    7   and on willfulness.

01:55:04    8            These are -- this is a motion to exclude opinions

01:55:07    9   from experts that they didn't move to Daubert on.             And so,

01:55:13   10   for example, Mr. Credelle in his June report has in

01:55:16   11   Paragraph 95 a discussion of inducement and knowledge as it

01:55:20   12   relates to inducement and has a paragraph talking about

01:55:24   13   this Atmel evidence.      And they did not move to exclude

01:55:27   14   that.

01:55:27   15            We already had -- actually had a significant

01:55:31   16   discussion of secondary indicia.        He has several paragraphs

01:55:36   17   talking about this issue that they did not move to exclude.

01:55:40   18   And the -- the Court has rejected their motion to exclude

01:55:44   19   that opinion.

01:55:46   20            Mr. Dell cites that -- that -- these discussions

01:55:51   21   in his report.    And their own expert, Mr. Martinez, talks

01:55:56   22   about this relationship, as well.

01:56:00   23            May I have the document camera?

01:56:11   24            So in Paragraph 43, he talks about this

01:56:13   25   relationship between SDC and Atmel and is using it
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 96 of 114 PageID #: 13308
                                                                                        96



01:56:19    1   essentially to disparage the Atmel product or the -- to

01:56:22    2   disparage the -- the product that Atmel put out saying SDC

01:56:26    3   tried it and rejected it.

01:56:28    4            So we have several different experts addressing

01:56:30    5   this issue, including their own, and they should have

01:56:32    6   brought this as a Daubert if they thought that this was an

01:56:35    7   unreasonable position.

01:56:36    8            Secondly, as -- as your Court -- as Your Honor

01:56:39    9   notes, the fact that they -- that the -- this is evidence

01:56:46   10   that they were on notice and knew about this technology.

01:56:51   11   They knew that Atmel was developing this technology.             They

01:56:54   12   had a relationship with Atmel through 2015.

01:56:57   13            They act as if the act then of putting out product

01:57:02   14   that implemented the knowledge that they got from Atmel was

01:57:05   15   some years later is, of course, not true.           The first

01:57:08   16   accused product in this case is 2016.          That's the date of

01:57:11   17   the hypothetical negotiation.        Actually, maybe it's 20 --

01:57:17   18   2017.   Thank you.

01:57:17   19            So we're talking about a two-year difference.

01:57:19   20   And, of course, one can get knowledge from a business

01:57:22   21   relationship.    And the fact that one then goes on to put

01:57:24   22   out -- continue to put out non-copied products for a couple

01:57:27   23   of years and then implements the knowledge that one

01:57:30   24   obtained is not evidence that -- that the evidence of that

01:57:33   25   relationship and how they received information about the
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 97 of 114 PageID #: 13309
                                                                                        97



01:57:40    1   Atmel products is not relevant.         It is relevant to

01:57:44    2   willfulness -- it is because -- both because of copying and

01:57:47    3   because it put them on notice that Atmel had technology.

01:57:50    4   Atmel had already applied for the patent during that

01:57:53    5   period.   And so they -- they were on notice that Atmel had

01:57:57    6   both the technology and should have been on notice to -- if

01:58:01    7   they were going to use that technology to have an inquiry

01:58:04    8   notice to make sure they weren't using patented technology.

01:58:06    9             THE COURT:    All right.     I've heard enough.

01:58:11   10             I'm -- I'm going to deny Defendants' Motion in

01:58:14   11   Limine No. 7.    And I do think there is support for the

01:58:18   12   argument that it should have been raised as a part of the

01:58:21   13   Daubert practice.      That's denied.

01:58:26   14             Let's go to Defendants' Motion in Limine No. 8.

01:58:29   15             Let me just make it clear, counsel, nobody is

01:58:29   16   going to present argument to this jury inconsistent with

01:58:37   17   this Court's claim construction opinion.

01:58:37   18             MR. HASLAM:    I was about to withdraw --

01:58:40   19             THE COURT:    Order in limine or no order in limine,

01:58:42   20   that's not going to happen.

01:58:44   21             MR. HASLAM:    Right.    I was withdrawing that.

01:58:47   22             THE COURT:    All right.     Defendants' No. 8 is

01:58:49   23   withdrawn.

01:58:49   24             What about Defendants' No. 9?

01:58:52   25             MR. LERNER:    Your Honor, Jeff Lerner for
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 98 of 114 PageID #: 13310
                                                                                        98



01:58:54    1   Defendants.

01:58:54    2            This one is still live, although based on the

01:58:57    3   Court's ruling yesterday on the motion to strike on

01:59:00    4   Mr. Dell, it's narrowed.      We're -- we understand the

01:59:04    5   Court's ruling about the 2005 UDC agreement.           And so I'm

01:59:07    6   not going to reargue that.

01:59:09    7            THE COURT:     Tell me what you think is left here,

01:59:11    8   Mr. Lerner.

01:59:11    9            MR. LERNER:     It's the other two -- well, it's the

01:59:18   10   other UDC agreements is what it comes down to.

01:59:20   11            There are the 2011 and 2018 agreements with

01:59:26   12   Samsung Display, and then there are agreements between UDC

01:59:28   13   and other unrelated parties, like universities, Princeton,

01:59:35   14   U.S.C., Michigan.     Some were in licensing.        They were UDC

01:59:38   15   licensing other people's patents.

01:59:42   16            And for all of these, the common thread is there's

01:59:44   17   no technical comparability opinion.         Mr. Credelle --

01:59:51   18   setting aside 2005, he doesn't offer any opinions about the

01:59:56   19   portfolios that were licensed these other agreements.              And

02:00:00   20   without that foundation, these are highly prejudicial.              For

02:00:06   21   the -- the ones with Samsung Display --

02:00:08   22            THE COURT:     Let me ask you this, Mr. Lerner.          To

02:00:10   23   the extent Defendants brought a motion under Daubert with

02:00:17   24   regard to Mr. Dell and the Court considered and ruled on

02:00:21   25   that, why were these things you're now urging not made a
    Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 99 of 114 PageID #: 13311
                                                                                        99



02:00:26    1   part of that motion?       Were they were there, and I just

02:00:29    2   didn't rule on them, or did you fail to include them in the

02:00:32    3   Daubert motion that the Court took up yesterday?

02:00:34    4              MR. LERNER:    We didn't include them because, Your

02:00:36    5   Honor, the opinion that he rendered was based on the 2005

02:00:38    6   agreement, and that was what we moved to strike.

02:00:42    7              There were the two pieces.       The hypothetical

02:00:43    8   negotiation date, he said it was 2008.          And this is a 2011

02:00:47    9   and 2018 license.

02:00:49   10              But mainly it was the UDC, which we argued was

02:00:53   11   non-comparable.       That's the basis for his royalty opinions.

02:00:55   12   That's the only one that has a running royalty.            And these

02:00:58   13   other ones in the other UDC agreements were just in his

02:01:03   14   report as kind of comparators.        And that's part of the

02:01:07   15   prejudice.

02:01:07   16              He says:    My opinions are based on the 2005, and

02:01:11   17   look at these other numbers.       Look at the rates that UDC

02:01:15   18   agreed to with the university and some other unrelated

02:01:19   19   agreement.     Look at this.    Look at that.

02:01:21   20              But that's not the methodology that got to his

02:01:23   21   opinion.     And that, Your Honor, is why this was not in our

02:01:26   22   motion to strike.       We thought the motion to strike would

02:01:28   23   have addressed the opinion.       We understand Your Honor's

02:01:31   24   ruling, but that's why we took these up separately.

02:01:34   25              And we believe that they're highly prejudicial,
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 100 of 114 PageID #: 13312
                                                                                    100



02:01:38    1   particularly the ones that don't involve any Defendant in

02:01:41    2   agreement between UDC and U.S.C., a university, in

02:01:47    3   licensing patents.       It doesn't involve any of the same

02:01:49    4   parties.     There's no technical comparability opinion.         It

02:01:52    5   would be highly prejudicial.       So --

02:01:54    6              THE COURT:     All the kind of things that should be

02:01:56    7   urged as a Daubert motion.       I mean, that's how you

02:01:58    8   challenge an expert witness's report as to relevance,

02:02:03    9   probity, prejudice, reliability, proper methodology.            And

02:02:07   10   you brought a Daubert motion, and these things were in his

02:02:11   11   report when you brought them.       You didn't attack them in

02:02:15   12   that motion, and now you want me to address them as a

02:02:18   13   motion in limine.       That's just not proper, Mr. Lerner.

02:02:21   14              This is denied.

02:02:27   15              All right.     Defendants' Motion in Limine -- Limine

02:02:31   16   No. 10.

02:02:31   17              What's the status of this, counsel?

02:02:34   18              MR. CHO:     Daniel Cho on behalf of Defendants, Your

02:02:37   19   Honor.     I'm pleased to report we have agreements on all

02:02:41   20   remaining MILs.       I'm happy to read them into the record.

02:02:41   21              THE COURT:     Well, let's start with No. 10 and let

02:02:43   22   you tell me what those agreements are.

02:02:48   23              MR. CHO:     Motion in Limine No. 10:    Solas will not

02:02:51   24   discuss Defendants' overall size, wealth, number of

02:02:54   25   employees, and the total revenues or profits from
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 101 of 114 PageID #: 13313
                                                                                    101



02:02:55    1   Defendants' sale of end user mobile phone products that are

02:02:57    2   not accused in this case, including non-accused Galaxy

02:03:02    3   mobile phone products.

02:03:02    4           THE COURT:     Does Plaintiff concur with that

02:03:06    5   representation?

02:03:06    6           MS. HENRY:     Yes, Your Honor.

02:03:07    7           THE COURT:     Then as agreed to on the record by the

02:03:10    8   parties, the Court grants Defendants' Motion in Limine No.

02:03:14    9   10 as announced into the record.

02:03:15   10           What's next, counsel?

02:03:17   11           MR. CHO:     Motion in Limine No. 11:       Solas cannot

02:03:21   12   create any negative inferences or imply that Defendants

02:03:23   13   were willful because they did not obtain an opinion of

02:03:26   14   counsel letter.    Solas cannot present any argument,

02:03:29   15   evidence, testimony, insinuation, reference, or assertion

02:03:33   16   that Defendants had a duty to obtain opinion of counsel but

02:03:36   17   is not precluded from mentioning that Defendants did not

02:03:40   18   seek opinion of counsel.

02:03:41   19           THE COURT:     Do Plaintiffs concur with the accuracy

02:03:43   20   of that representation?

02:03:44   21           MS. HENRY:     Yes, Your Honor.

02:03:45   22           THE COURT:     Then based on the agreement of the

02:03:47   23   parties, the Court grants Defendants' Motion in Limine No.

02:03:51   24   11 as announced into the record.

02:03:54   25           Defendants' Motion in Limine No. 12, what's the
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 102 of 114 PageID #: 13314
                                                                                    102



02:03:56    1   status of this, counsel?

02:03:57    2            MR. CHO:     No party shall refer to another as

02:04:00    3   litigious or refer to the number of lawsuits brought by or

02:04:05    4   against any party or any prior jury verdict for or against

02:04:09    5   a party without first approaching the bench.

02:04:12    6            THE COURT:     Do Plaintiffs join in that being

02:04:14    7   offered as an agreed limine?

02:04:17    8            MS. HENRY:     Yes, Your Honor.

02:04:18    9            THE COURT:     Then based on the agreement of the

02:04:19   10   parties, the Court grants Defendants' Motion in Limine No.

02:04:22   11   11 to the extent and as announced into the record.

02:04:24   12            Defendants' No. 13, counsel?

02:04:27   13            MR. CHO:     Solas will not be precluded from

02:04:29   14   mentioning the presumption of validity of issued patents

02:04:33   15   but may not make repetitive references to such presumption.

02:04:38   16            THE COURT:     Do Plaintiffs concur with that as an

02:04:40   17   agreed resolution of Defendants' MIL 13?

02:04:43   18            MS. HENRY:     Yes, Your Honor.

02:04:43   19            THE COURT:     Then based on the agreement of the

02:04:45   20   parties, the Court grants Defendants' Motion in Limine No.

02:04:50   21   13 to the extent and as announced into the record.

02:04:54   22            Are there other motion in limine disputes between

02:04:57   23   the parties that the Court has not heard or otherwise ruled

02:05:00   24   on?   There do not appear to be any others in what I have

02:05:04   25   before me, but I just want to check and make sure I'm not
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 103 of 114 PageID #: 13315
                                                                                    103



02:05:08    1   missing anything.

02:05:08    2              MR. HASLAM:    Bob Haslam for Samsung.      None from

02:05:12    3   us, Your Honor.

02:05:12    4              THE COURT:    Anything from Plaintiff?

02:05:13    5              MS. HENRY:    No, Your Honor.

02:05:14    6              THE COURT:    All right.    A couple of questions,

02:05:17    7   counsel.

02:05:20    8              If you will, have a seat, Mr. Haslam.

02:05:23    9              MR. HASLAM:    Yes.

02:05:24   10              THE COURT:    Obviously, the third leg of this stool

02:05:26   11   are the exhibits where there are a material number of

02:05:33   12   disputes.    The parties now have before them the Court's

02:05:36   13   guidance on the dispositive motions and the Court's

02:05:41   14   guidance on the motions in limine.

02:05:43   15              With the benefit of that, you should be able to

02:05:45   16   substantially, if not completely, resolve the disputes on

02:05:48   17   the proposed exhibits to be pre-admitted as a part of this

02:05:54   18   trial.

02:05:54   19              I have on my calendar reserved beginning at 10:00

02:06:02   20   o'clock on Monday the 28th of September a time to take up

02:06:10   21   exhibit disputes if there are any surviving.          I'm going to

02:06:15   22   recess in a few minutes.         I'm going to expect to have you

02:06:21   23   back before me at 10:00 a.m. on September 28th, being a

02:06:27   24   Monday, unless you advise me between now and then that

02:06:29   25   you've resolved all exhibit disputes, in which case you
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 104 of 114 PageID #: 13316
                                                                                    104



02:06:33    1   won't need to reappear on the 28th.

02:06:36    2           But against the possibility that that won't

02:06:38    3   happen, you need to reserve that time and be prepared to

02:06:41    4   take up with the Court the issues of admissibility as to

02:06:44    5   any challenged pre-admitted exhibits on the 28th of

02:06:48    6   September.

02:06:49    7           Also, counsel -- I'm not sure we'll be in this

02:07:08    8   courtroom.     We'll be somewhere.    It may be that my

02:07:10    9   Magistrate Judge is using this courtroom that morning,

02:07:13   10   which is why my dutiful courtroom deputy turned and looked

02:07:18   11   at me to remind me I had not mentioned that.          We'll be in

02:07:21   12   this courthouse someplace.      You won't -- you won't have

02:07:24   13   trouble finding us, but reserve the 28th beginning at 10:00

02:07:30   14   o'clock for that purpose.

02:07:31   15           Also, as I read the jointly submitted pre-trial

02:07:34   16   order, all the issues in this case, as they've now been

02:07:38   17   refined and narrowed through the pre-trial process, are

02:07:42   18   appropriate for submission to the jury for resolution.

02:07:46   19   Neither side has requested any argument before the Court by

02:07:51   20   way of a bench trial for any issue that might be required

02:07:55   21   to be tried to the bench.

02:07:56   22           I just want to make sure on the record that that

02:07:59   23   is accurate.     That's my understanding, and I'm not

02:08:01   24   anticipating having any bench trial in association with

02:08:04   25   this jury trial.     If that's not right, somebody let me
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 105 of 114 PageID #: 13317
                                                                                    105



02:08:08    1   know.     Again, that's from my reading of your jointly

02:08:13    2   submitted pre-trial order.

02:08:21    3              MR. HASLAM:    Just confer with my co-counsel,

02:08:24    4   please?

02:08:24    5              THE COURT:    Take a -- take a moment.      I want to

02:08:27    6   be -- I want to be sure we're accurate on this.

02:08:31    7              MS. HENRY:    Your Honor, just to confirm, Plaintiff

02:08:34    8   doesn't have any issues that it believes should be tried in

02:08:38    9   front of the bench, but we've obviously waiting to hear if

02:08:42   10   Defendants do.

02:08:43   11              THE COURT:    All right.   Thank you, Ms. Henry.

02:08:45   12              MR. HASLAM:    Your Honor, Bob Haslam for Samsung.

02:08:48   13              We have an inequitable conduct claim that I think

02:08:52   14   we are continuing to evaluate, but I think given the

02:08:56   15   Court's request right now, I think at this point, we're not

02:09:01   16   prepared to drop that.

02:09:04   17              THE COURT:    Are you telling me that this is

02:09:05   18   something you're continuing to evaluate, and you'll reach a

02:09:10   19   final decision before we go to trial --

02:09:12   20              MR. HASLAM:    Yes.

02:09:13   21              THE COURT:    -- before the jury?

02:09:15   22              MR. HASLAM:    Yes, Your Honor, and we'll be

02:09:17   23   conferring with our client about this.

02:09:18   24              THE COURT:    All right.   Well, I'll give you --

02:09:20   25   I'll give you some additional time to do that.           I need to
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 106 of 114 PageID #: 13318
                                                                                    106



02:09:24    1   know before we go to trial and pick the jury if I need to

02:09:26    2   deal with a bench trial issue.

02:09:31    3              MR. HASLAM:    Your Honor, I would like --

02:09:32    4              THE COURT:    Let's -- let's say this, Mr. Haslam.

02:09:34    5   I've given you a deadline by which to deliver the juror

02:09:38    6   notebooks to the Court in anticipation of the jury trial.

02:09:40    7   Just consider that the same deadline to let me know yes or

02:09:45    8   no on this inequitable conduct issue.

02:09:47    9              MR. HASLAM:    Will do, Your Honor.

02:09:48   10              THE COURT:    Okay.   All right.

02:09:48   11              MR. HASLAM:    While I'm at -- I'm not sure what the

02:09:51   12   metaphor is to preface what I'm about to request, but I

02:09:55   13   would like to request an opportunity to file a supplemental

02:09:59   14   report within one week, no longer than the length of

02:10:04   15   Mr. Credelle's report on whether or not the '311 patent is

02:10:08   16   reduced to practice.      I raised it with counsel who's now on

02:10:13   17   a plane, so I don't know whether -- I assume he's raised it

02:10:17   18   with someone on their side.

02:10:19   19              THE COURT:    So you're making a spontaneous request

02:10:22   20   to supplement an expert's report at this late date?

02:10:25   21              MR. HASLAM:    Yes, I am, Your Honor.

02:10:28   22              THE COURT:    What's the position of the Plaintiff

02:10:30   23   on this?

02:10:30   24              MR. RUBIN:    Your Honor, the Plaintiff opposes

02:10:35   25   their request, and I'm happy to explain why.
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 107 of 114 PageID #: 13319
                                                                                    107



02:10:42    1            THE COURT:    Let's do this.     Put it in writing,

02:10:45    2   Mr. Haslam, and get it filed within 24 hours.          And let me

02:10:50    3   have a response in writing from the Plaintiff, Mr. Rubin,

02:10:54    4   within 24 hours of that time.

02:10:56    5            MR. RUBIN:    Thank you, Your Honor.

02:10:56    6            THE COURT:    And then I'll have the benefit of what

02:10:58    7   you're actually asking for and how you're responding to it,

02:11:02    8   and then I'll get you some guidance.

02:11:04    9            Anything else from either party before we complete

02:11:07   10   the pre-trial process but for exhibit disputes, as I

02:11:10   11   mentioned?

02:11:11   12            MR. HASLAM:    Given -- given what the Court said

02:11:13   13   about the joint pre-trial order that's before the Court

02:11:17   14   setting the parameters, actually, I'm going to raise this

02:11:21   15   even though I think it's something that the Plaintiff

02:11:23   16   should be raising.

02:11:25   17            There are a set number of claims that are listed

02:11:28   18   in the pre-trial order as the ones they're going to trial

02:11:33   19   on.   Yesterday morning, counsel, again, one who has left,

02:11:38   20   informed us that they wanted to add back three claims to

02:11:43   21   the '311 patent, Claims 1, 2, and I forget what the other

02:11:46   22   one --

02:11:47   23            THE COURT:    Claims that had previously been

02:11:48   24   asserted and then dropped or claims that never been

02:11:51   25   asserted?
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 108 of 114 PageID #: 13320
                                                                                    108



02:11:52    1           MR. HASLAM:     Previously been asserted that were

02:11:54    2   not in the J -- in the joint pre-trial order.          But we were

02:11:57    3   then told that within 24 or 48 hours of the ruling on the

02:12:02    4   MILs, they would reduce it to four.        So I just want to -- I

02:12:09    5   just want to make sure that we understand at what point in

02:12:12    6   time we're going to know exactly what claims we're going to

02:12:15    7   trial on.

02:12:15    8           THE COURT:     Well, it's time for the moving target

02:12:17    9   to stop moving, both on the claim side and on the

02:12:21   10   invalidating references side.       Those things -- I mean,

02:12:25   11   we're -- we're a matter of a couple weeks away from jury

02:12:30   12   selection, maybe three weeks away from jury selection.            I'm

02:12:39   13   not prepared to grant either side any latitude over and

02:12:42   14   above what's in the pre-trial order unless I'm presented

02:12:44   15   with some compelling reason.

02:12:48   16           If you have something, Mr. Rubin, tell me about

02:12:50   17   it.

02:12:51   18           MR. RUBIN:     Thank you, Your Honor.

02:12:53   19           We just voluntarily and spontaneously reduced the

02:13:01   20   number of claims that we were asserting in the pre-trial

02:13:04   21   order that was submitted last week.        And in a good faith

02:13:09   22   attempt to reduce the issues in the case, we substantially

02:13:11   23   reduced the number of claims that we were asserting.            And

02:13:15   24   we've realized that we would -- we'd like to change the

02:13:21   25   claims that we elected for just the '311 patent.
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 109 of 114 PageID #: 13321
                                                                                    109



02:13:26    1           So we reduced from, I think, over a dozen claims

02:13:29    2   down to three, and we'd like to make some adjustments to

02:13:33    3   that.

02:13:33    4           And in addition, we would like to further reduce

02:13:35    5   the total number of claims that are live in the case from

02:13:38    6   the seven that are in the pre-trial order to a total of

02:13:42    7   four, and we're prepared to do that within 48 hours.

02:13:46    8           So -- and I think, you know, any prejudice to

02:13:53    9   Defendants for thinking that it was this seven claims for

02:13:57   10   about a week and then the claims on one of the patents

02:14:01   11   changing a little bit, I think, is really minimal.            And,

02:14:06   12   Your Honor, I think that we've -- we've acted in good faith

02:14:10   13   to really genuinely try to narrow the --

02:14:15   14           THE COURT:     When did the spirit move on this,

02:14:17   15   Mr. Rubin?

02:14:17   16           MR. RUBIN:     So --

02:14:18   17           THE COURT:     I mean, we've been in pre-trial for

02:14:23   18   two days now.   Did this just dawn upon you last night or at

02:14:28   19   lunch today or what?

02:14:29   20           MR. RUBIN:     Your Honor, the issue came up

02:14:31   21   yesterday, and my partner, Mr. Mirzaie, raised the issue

02:14:37   22   with Defendants.    I don't know exactly when that

02:14:39   23   conversation happened, but I think it was quite promptly

02:14:43   24   after we recognized the issue.

02:14:44   25           MR. HASLAM:     It was -- I was informed -- this is
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 110 of 114 PageID #: 13322
                                                                                    110



02:14:46    1   Bob Haslam for Samsung.     I was informed yesterday morning

02:14:49    2   about this request.

02:14:50    3           MR. RUBIN:     So it was yesterday morning that we

02:14:53    4   recognized the issue.

02:14:54    5           THE COURT:     Well, let me say this.       To the extent

02:14:56    6   both sides can meet and confer and you're both persuaded

02:15:03    7   that you have something to gain by doing this and you

02:15:05    8   present it to me as an agreed motion, I'm probably not

02:15:08    9   going to say no.

02:15:09   10           But I'm not going to allow this kind of

02:15:14   11   last-minute change in position.       Number one, it's a

02:15:18   12   surprise.

02:15:18   13           Number two, it -- it causes wasted resources by

02:15:26   14   counsel preparing for something that then disappears late,

02:15:30   15   late, late in the process.      It -- it probably isn't here,

02:15:33   16   but in other context, it smacks of gamesmanship.           It's just

02:15:38   17   not a good practice.

02:15:40   18           And there's got to be some finality to the issues

02:15:42   19   before the Court, and traditionally that's when we have the

02:15:46   20   pre-trial hearing so that I can air all the issues with

02:15:51   21   regard to the asserted claims and the asserted prior art

02:15:53   22   references and the Plaintiff's theories and the Defendants'

02:15:56   23   theories, and we can get everything resolved and cleared

02:15:59   24   for trial.

02:16:00   25           I'm just not prepared to say you can of your own
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 111 of 114 PageID #: 13323
                                                                                    111



02:16:04    1   accord change your claims at this late date, counsel.

02:16:08    2           MR. RUBIN:     And, Your Honor --

02:16:09    3           THE COURT:     Now, if you can convince the

02:16:10    4   Defendants to join you and you think it's going to be as

02:16:13    5   beneficial to them to reduce the total down to four, have

02:16:18    6   at it as far as discussing it with opposing counsel.

02:16:21    7           But barring an agreement, I'm not likely to grant

02:16:24    8   an opposed motion to change the claims at this date.

02:16:28    9           MR. RUBIN:     Your Honor, the change that we would

02:16:31   10   be making would be replacing one independent claim and its

02:16:35   11   dependence with another independent claim that largely

02:16:38   12   parallels the first but actually has fewer limitations.             So

02:16:40   13   there would be fewer elements that either side would have

02:16:43   14   to prove in their cases.

02:16:44   15           We don't think that it -- it changes at all any of

02:16:46   16   the issues that have been --

02:16:46   17           THE COURT:     Well --

02:16:48   18           MR. LERNER:     -- addressed during pre-trial, but --

02:16:50   19           THE COURT:     -- let me suggest to you -- let me

02:16:52   20   suggest to you that you try to persuade Mr. Haslam and his

02:16:55   21   side that this is beneficial to them, and see if you can

02:16:58   22   reach an agreement.

02:16:59   23           You're welcome to meet and confer with opposing

02:17:03   24   counsel about it.     I am not prepared at this point to grant

02:17:05   25   Plaintiff or Defendant unilateral leave to change the
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 112 of 114 PageID #: 13324
                                                                                    112



02:17:08    1   structure of the case, having just completed the pre-trial

02:17:11    2   process or -- or having completed it but for the exhibit

02:17:16    3   disputes -- substantially completed it.

02:17:19    4           We're -- we're not going to move the boundaries of

02:17:21    5   the playing field at this -- you know, the fourth quarter

02:17:24    6   of the game.   But if -- if you and opposing counsel can

02:17:26    7   come to some joint resolution you think is beneficial and

02:17:30    8   both sides are in agreement, I'm happy -- I'm happy to hear

02:17:34    9   any agreements.   It's getting late in the process to hear

02:17:39   10   unilateral disputes, especially when we just substantially

02:17:43   11   completed the pre-trial process.

02:17:44   12           So that's where the Court is.         I will -- I will

02:17:48   13   consider that we're going forward on what I have in the

02:17:50   14   pre-trial order and what I've taken up during the pre-trial

02:17:55   15   hearing, unless I'm presented with something joint to

02:18:00   16   consider, all right?

02:18:01   17           MR. RUBIN:     Understood, Your Honor.

02:18:02   18           THE COURT:     Okay.   Is there anything else?        If

02:18:08   19   there's not, let me encourage you one more time to work

02:18:11   20   diligently to narrow if not completely resolve the exhibit

02:18:16   21   disputes.   You should have adequate guidance from the Court

02:18:19   22   on those issues at this juncture.

02:18:22   23           But barring that complete resolution, I'll reserve

02:18:28   24   the time and the date for further efforts to take up

02:18:31   25   exhibit disputes as I've indicated.
   Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 113 of 114 PageID #: 13325
                                                                                    113



02:18:33    1           All right.     Counsel, that will complete the

02:18:37    2   pre-trial hearing in this matter for today.

02:18:41    3           The Court stands in recess.

02:18:42    4           COURT SECURITY OFFICER:        All rise.

02:18:43    5           (Hearing concluded.)

            6

            7

            8

            9

           10

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
Case 2:19-cv-00152-JRG Document 265 Filed 09/23/20 Page 114 of 114 PageID #: 13326
                                                                                 114



       1                               CERTIFICATION

       2

       3              I HEREBY CERTIFY that the foregoing is a true and

       4   correct transcript from the stenographic notes of the

       5   proceedings in the above-entitled matter to the best of my

       6   ability.

       7

       8

       9    /S/ Shelly Holmes                              9/23/2020
           SHELLY HOLMES, CSR, TCRR                        Date
      10   OFFICIAL REPORTER
           State of Texas No.: 7804
      11   Expiration Date: 12/31/20

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25
